Exhibit 10.2

 

 

 

Published CUSIP Number: 91337GAC1

 

CREDIT AGREEMENT

 

for

 

$150,000,000 Term Facility Loan Facility

and

$75,000,000 Revolving Credit Facility

 

Dated as of March 2, 2012

 

among

 

UNIVERSAL AMERICAN CORP.,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

FIFTH THIRD BANK,

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Joint Lead Arrangers, Joint Book Managers and Co-Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

36

1.03

Accounting Terms

 

36

1.04

Rounding

 

37

1.05

Times of Day

 

37

1.06

Letter of Credit Amounts

 

37

 

 

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

2.01

The Loans

 

37

2.02

Borrowings, Conversions and Continuations of Loans

 

38

2.03

Letters of Credit

 

40

2.04

Swing Line Loans

 

50

2.05

Prepayments

 

54

2.06

Termination or Reduction of Commitments

 

57

2.07

Repayment of Loans

 

58

2.08

Interest

 

58

2.09

Fees

 

59

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

59

2.11

Evidence of Debt

 

60

2.12

Payments Generally; Administrative Agent’s Clawback

 

61

2.13

Sharing of Payments by Lenders

 

63

2.14

Increase in Revolving Credit Facility

 

64

2.15

Increase in Term Facility

 

66

2.16

Additional Term Facility

 

68

2.17

Cash Collateral

 

69

2.18

Defaulting Lenders

 

71

 

 

 

 

 

ARTICLE III

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

3.01

Taxes

 

73

3.02

Illegality

 

78

3.03

Inability to Determine Rates

 

79

3.04

Increased Costs

 

79

3.05

Compensation for Losses

 

81

3.06

Mitigation Obligations; Replacement of Lenders

 

82

3.07

Survival

 

82

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

4.01

Conditions of Initial Credit Extension

 

82

4.02

Conditions to all Credit Extensions After the Closing Date

 

85

 

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.01

Existence, Qualification and Power

 

86

5.02

Authorization; No Contravention

 

87

5.03

Governmental Authorization; Other Consents

 

87

5.04

Binding Effect; Seniority

 

87

5.05

Financial Statements; No Material Adverse Effect

 

88

5.06

Litigation

 

89

5.07

No Default

 

89

5.08

Ownership of Property; Liens

 

89

5.09

Environmental Compliance

 

89

5.10

Insurance

 

90

5.11

Taxes

 

90

5.12

ERISA Compliance

 

90

5.13

Subsidiaries; Loan Parties

 

91

5.14

Margin Regulations; Investment Company Act

 

91

5.15

Disclosure

 

92

5.16

Compliance with Laws

 

92

5.17

Intellectual Property; Licenses, Etc.

 

92

5.18

Solvency

 

92

5.19

Security Interests

 

92

5.20

Insurance Licenses

 

93

5.21

Labor Matters

 

93

5.22

OFAC

 

93

 

 

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.01

Financial Statements

 

93

6.02

Certificates; Other Information

 

95

6.03

Notices

 

97

6.04

Payment of Obligations

 

98

6.05

Preservation of Existence, Etc

 

98

6.06

Maintenance of Properties

 

98

6.07

Maintenance of Insurance

 

98

6.08

Compliance with Laws

 

98

6.09

Books and Records

 

99

6.10

Inspection Rights

 

99

6.11

Use of Proceeds

 

99

6.12

Covenant to Guarantee Obligations and Give Security

 

99

 

ii

--------------------------------------------------------------------------------


 

6.13

Compliance with Environmental Laws

 

100

6.14

Further Assurances

 

100

 

 

 

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

7.01

Liens

 

101

7.02

Indebtedness

 

103

7.03

Investments

 

105

7.04

Fundamental Changes

 

107

7.05

Dispositions

 

107

7.06

Restricted Payments

 

108

7.07

Change in Nature of Business

 

110

7.08

Transactions with Affiliates

 

110

7.09

Burdensome Agreements

 

110

7.10

Use of Proceeds

 

111

7.11

Financial Covenants

 

111

7.12

Amendments of Organization Documents

 

112

7.13

Accounting Changes

 

112

7.14

Prepayments, Etc. of Indebtedness

 

112

7.15

Amendment, Etc. of Acquisition Agreement and Indebtedness

 

112

7.16

Sanctions

 

112

 

 

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

8.01

Events of Default

 

113

8.02

Remedies upon Event of Default

 

115

8.03

Application of Funds

 

116

 

 

 

 

 

ARTICLE IX

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

9.01

Appointment and Authority

 

117

9.02

Rights as a Lender

 

118

9.03

Exculpatory Provisions

 

118

9.04

Reliance by Administrative Agent

 

119

9.05

Delegation of Duties

 

119

9.06

Resignation of Administrative Agent

 

119

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

121

9.08

No Other Duties, Etc.

 

121

9.09

Administrative Agent May File Proofs of Claim

 

121

9.10

Collateral and Guaranty Matters

 

122

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

 

123

 

iii

--------------------------------------------------------------------------------


 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

10.01

Amendments, Etc.

 

123

10.02

Notices; Effectiveness; Electronic Communications

 

126

10.03

No Waiver; Cumulative Remedies; Enforcement

 

128

10.04

Expenses; Indemnity; Damage Waiver

 

129

10.05

Payments Set Aside

 

131

10.06

Successors and Assigns

 

131

10.07

Treatment of Certain Information; Confidentiality

 

137

10.08

Right of Setoff

 

138

10.09

Interest Rate Limitation

 

138

10.10

Counterparts; Integration; Effectiveness

 

139

10.11

Survival of Representations and Warranties

 

139

10.12

Severability

 

139

10.13

Replacement of Lenders

 

139

10.14

Governing Law; Jurisdiction; Etc.

 

140

10.15

Waiver of Jury Trial

 

141

10.16

No Advisory or Fiduciary Responsibility

 

142

10.17

Electronic Execution of Assignments and Certain Other Documents

 

142

10.18

USA PATRIOT Act Notice

 

142

10.19

Time of the Essence

 

143

10.20

ENTIRE AGREEMENT

 

143

10.21

Immaterial ACO Subsidiaries

 

143

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

 

Immaterial Subsidiaries

2.01

 

Commitments and Applicable Percentages

4.01(a)

 

Closing Date Consolidated Leverage Ratio

5.05(e)

 

Certain Adverse Events

5.06(a)

 

Certain Litigation

5.06(b)

 

Other Litigation

5.08(b)

 

Existing Liens

5.09

 

Environmental Matters

5.12

 

ERISA Matters

5.13

 

Subsidiaries; Loan Parties

7.02

 

Existing Indebtedness

7.03

 

Existing Investments

7.09

 

Existing Restrictive Contractual Obligations

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

10.06(b)(v)

 

Direct Competitors

 

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term Facility Note

C-2

 

Revolving Credit Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Subsidiary Guaranty Agreement

G

 

Pledge Agreement

H

 

Opinion Matters — Counsel to Loan Parties

I

 

Forms of U.S. Tax Compliance Certificates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 2, 2012,
among UNIVERSAL AMERICAN CORP., a Delaware corporation (“UAM” or the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

Pursuant to that certain Agreement and Plan of Merger dated as of January 11,
2012 (together with all exhibits and schedules thereto, collectively, the
“Acquisition Agreement”), among the Borrower, APS Merger Sub, Inc., Partners
Healthcare Solutions Holdings, L.P., and Partners Healthcare Solutions, Inc.,
the Borrower has agreed to acquire (the “Acquisition”) all of the outstanding
capital stock of Partners Healthcare Solutions, Inc. (the “Acquired Company”,
and, together with its subsidiaries, the “Acquired Business”). After the
consummation of the Acquisition, the Acquired Company will become a Wholly-Owned
Subsidiary of the Borrower.

 

The Borrower has requested that the Lenders (a) finance a portion of the
consideration to be paid in connection with the Acquisition; (b) provide
financing for the working capital and general corporate purposes of the Borrower
and its Subsidiaries, including for Capital Expenditures, Investments and
acquisitions permitted under this Agreement; and (c) finance transaction costs
and expenses (including fees, commissions and expenses) in connection with the
Transactions (as defined below).

 

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide a term loan facility, a revolving credit facility and a swing line
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ACO Subsidiaries” means the Subsidiaries of Collaborative Health Solutions, LLC
that are accountable care organizations.

 

“Acquired Business” has the meaning specified in the Preliminary Statements
hereof.

 

“Acquired Company” has the meaning specified in the Preliminary Statements
hereof.

 

“Acquisition” has the meaning specified in the Preliminary Statements hereof.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
hereof.

 

“Act” has the meaning specified in Section 10.18.

 

“Additional L/C Issuer” means a Revolving Credit Lender that is designated by
the Borrower to issue any Letter of Credit pursuant to this Agreement; provided
that (a) such Lender agrees to issue Letters of Credit under this Agreement,
(b) such Lender is reasonably acceptable to the Administrative Agent, and
(c) the Borrower and such Lender shall promptly provide the Administrative Agent
with a copy of each Letter of Credit issued by such Additional L/C Issuer.

 

“Additional Term Facility” has the meaning specified in Section 2.16(a).

 

“Additional Term Facility Borrowing” means a borrowing made under an Additional
Term Facility consisting of simultaneous Additional Term Facility Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Additional Term Facility Lenders under such
Additional Term Facility.

 

“Additional Term Facility Commitment” means, as to each Additional Term Facility
Lender, its obligation to make Additional Term Facility Loans to the Borrower
pursuant to an amendment or supplement to this Agreement relating to an
Additional Term Facility, in the aggregate principal amount at any time not to
exceed the amount set forth in such amendment or supplement.

 

“Additional Term Facility Effective Date” has the meaning specified in
Section 2.16(d).

 

“Additional Term Facility Lender” has the meaning specified in Section 2.16(d).

 

“Additional Term Facility Loan” means an advance made by any Additional Term
Facility Lender under an Additional Term Facility.

 

“Additional Term Facility Note” means a promissory note made by the Borrower in
favor of an Additional Term Facility Lender evidencing Additional Term Facility
Loans made by such Additional Term Facility Lender under an Additional Term
Facility, in form and substance reasonably acceptable to the Borrower, the
Administrative Agent and such Additional Term Facility Lender.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Risk Based Capital Ratio” means, as of any time of determination, the
ratio of (a) the aggregate Total Adjusted Capital of all Regulated Insurance
Companies to (b) the aggregate Company Action Level for all Regulated Insurance
Companies, in each case, as of the most recently ended fiscal quarter.

 

“Agreement” has the meaning specified in the introductory paragraph hereof.

 

“Annual Statement” means the annual financial statement required to be filed by
any Regulated Insurance Company with the Applicable Insurance Regulatory
Authority.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, the insurance department or similar administrative
authority or agency located in (a) each state or other jurisdiction in which
such Regulated Insurance Company is domiciled or (b) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state or other jurisdiction in which
such Regulated Insurance Company is licensed, and shall include any Federal or
national insurance regulatory department, authority or agency that may be
created and that asserts regulatory jurisdiction over such Regulated Insurance
Company.

 

“Applicable Percentage” means (a) in respect of the Term Facility at any time,
the percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on the Closing Date or a Term Facility Increase Effective
Date, as applicable, such Term Facility Lender’s Term Facility Commitment at
such time and (ii) thereafter, the principal amount of such Term Facility
Lender’s Term Facility Loans at such time, (b) in respect of any Additional Term
Facility at any time, the percentage (carried out to the ninth decimal place) of
such Additional Term Facility represented by (i) on the applicable Additional
Term Facility Effective Date, such Additional Term Facility Lender’s Additional
Term Facility Commitment at such time and (ii) thereafter, the principal amount
of the Additional Term Facility Loans of such Additional Term Facility Lender at
such time, and (c) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.14; if the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set

 

3

--------------------------------------------------------------------------------


 

forth opposite the name of such Lender on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in an
amendment or supplement to this Agreement relating to an Additional Term
Facility, as applicable.

 

“Applicable Rate” means, on any date of determination, the rate per annum set
forth in the table below for the Type of Borrowing or Commitment Fee (as the
case may be), that corresponds to the Consolidated Leverage Ratio of the
Borrower (provided that for purposes of calculating the Applicable Rate,
unrestricted cash and Cash Equivalents shall not be deducted in the calculation
of such Consolidated Leverage Ratio) at such date of determination, as
calculated based on the Compliance Certificate of the Borrower most recently
delivered pursuant to Section 6.02(b):

 

Level

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
+
Letters of Credit Rate

 

Base Rate
+

 

Commitment
Fee Rate

 

1

 

> 2.00x

 

2.50

%

1.50

%

.50

%

2

 

< 2.00x and > 1.50x

 

2.25

%

1.25

%

.50

%

3

 

< 1.50x and > 1.00x

 

2.00

%

1.00

%

.45

%

4

 

<1.00

 

1.75

%

0.75

%

.40

%

 

provided that, subject to the proviso in the following sentence, Level 2 shall
apply until the first Business Day following the delivery by the Borrower to the
Administrative Agent of a Compliance Certificate for the fiscal quarter ending
June 30, 2012; and provided, further, that the Applicable Rate may be adjusted
as provided in Sections 2.14(f), 2.15(f) and 2.16(e).  Each adjustment after the
Closing Date in the Applicable Rate based on the above pricing grid will become
effective on the first Business Day following the delivery by the Borrower to
the Administrative Agent of a Compliance Certificate for a particular fiscal
period; provided, however, that, subject to Section 2.08(b), if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(b), then
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, any Additional Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term
Facility Loan, an Additional Term Facility Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letters of Credit, (i) the
L/C Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line

 

4

--------------------------------------------------------------------------------


 

Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Fifth Third Bank, SunTrust Robinson Humphrey, Inc. and
U.S. Bank National Association, each in its capacity as a joint lead arranger
and joint book manager; and individually an “Arranger”.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
UAM and its Subsidiaries for the fiscal years ended December 31, 2008,
December 31, 2009, December 31, 2010, and to the extent delivered on or prior to
the Closing Date in accordance with Section 4.01(a)(viii), December 31, 2011 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal years of UAM and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from but excluding the Closing Date to but excluding the earliest of
(a) the Maturity Date for the Revolving Credit Facility, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(c) the date of termination of the respective Revolving Credit Lenders’
commitments to make Revolving Credit Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other

 

5

--------------------------------------------------------------------------------


 

factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan, a Term Facility Loan, or an
Additional Term Facility Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Facility Borrowing or an Additional Term Facility Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase, lease (pursuant to a Capitalized Lease)
or other acquisition of, or addition to, any fixed or capital equipment
(including capitalized replacements, repairs and improvements but excluding
normal replacements and maintenance which are properly charged to current
operations); provided that no expenditures pursuant to Section 7.03(h) shall
constitute Capital Expenditures.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuers or Swing Line
Lender benefitting from such collateral shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuers or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means cash and any of the following types of Investments, in
each case to the extent owned by the Borrower or any of its Subsidiaries free
and clear of all Liens:

 

(a)           obligations issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof having
maturities of

 

6

--------------------------------------------------------------------------------


 

not more than 360 days from the date of acquisition thereof; provided that the
full faith and credit of the United States of America is pledged in support
thereof;

 

(b)           obligations issued or directly and fully guaranteed or insured by
any government sponsored agency of the United Sates rated at least AAA by S&P
and Aaa by Moody’s, having maturities of not more than 360 days from the date of
acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;

 

(d)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions rated at least A2 by Moody’s or A by S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition;

 

(f)            repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (c) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof;

 

(g)           securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America (including any auction rate security resetting
not more than one year from the prior reset date), by any political subdivision
or taxing authority of any such state, commonwealth or territory or by any
foreign government, the securities of which state, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P or A2 by Moody’s;

 

(h)           securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

 

7

--------------------------------------------------------------------------------


 

(i)            shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(g) of this definition;

 

(j)            demand and savings deposit accounts maintained in the ordinary
course of business; and

 

(k)           money market funds that (i) purport to comply generally with the
criteria set forth in SEC Rule 2a 7 under the Investment Company Act of 1940, as
amended, (ii) are rated AA by S&P, Aa2 by Moody’s or an equivalent rating by
another nationally recognized rating agency, and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means (a) a Person that is a controlled foreign corporation under
Section 957 of the Code, (b) any direct or indirect Subsidiary of a Person that
is a controlled foreign corporation under Section 957 of the Code, and (c) any
direct or indirect Domestic Subsidiary that is disregarded as an entity that is
separate from its owner for United States federal income tax purposes and
substantially all of its assets consist of the Equity Interests of one or more
direct or indirect CFCs.

 

“Change in Deferred Policy Acquisition Costs” means, for any period, (a) the
amortization of Deferred Policy Acquisition Costs for such period minus (b) the
capitalized cost of Deferred Policy Acquisition Costs for such period, net of
first year reinsurance commissions and allowances.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, without limiting Sections 7.04 and 7.05:

 

(a)           the merger or consolidation of the Borrower with or into another
Person or the merger of another Person with or into the Borrower or the merger
of any Person with

 

8

--------------------------------------------------------------------------------


 

or into a Subsidiary of the Borrower if Equity Interests of the Borrower are
issued in connection therewith, or the sale of all or substantially all the
assets of the Borrower, taken as a whole, to another Person, in each case,
unless holders of a majority of the aggregate voting power of the voting stock
of the Borrower, immediately prior to such transaction, directly or indirectly
hold securities of the surviving or transferee Person that represent,
immediately after such transaction, at least a majority of the aggregate voting
power of the voting stock of the surviving Person;

 

(b)           any Person or group of Persons (within the meaning of Sections
13(d) or 14(d)(2) of the Exchange Act) shall have acquired beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 promulgated by the SEC) of capital
stock or other securities of the Borrower which are entitled to cast more than
(i) (A) 35% of the total votes which may be cast in an election of directors of
the Borrower and (B) the Borrower exercises its rights pursuant to
Section 6(b) of the Certificate of Designation of the Series A Mandatorily
Redeemable Preferred Shares of UAM, or (ii) 40% of the total votes which may be
cast in an election of directors of the Borrower;

 

(c)           a majority of the Board of Directors of the Borrower shall be
comprised of persons other than individuals who were directors of the Borrower
one year prior to such time together with any individuals who were nominated for
election as directors of the Borrower by individuals who were directors of the
Borrower who, at the time of such individuals’ nominations, had been directors
of the Borrower for at least one year;

 

(d)           the recapitalization, reclassification or other transaction
involving the Borrower in which all or substantially all of the common stock of
the Borrower is exchanged for or converted into cash, securities or other
property, in each case, other than a merger, consolidation, recapitalization,
reclassification or other transaction (A) that does not result in a
reclassification, conversion, exchange or cancellation of the Borrower’s
outstanding common stock; (B) which is effected solely to change the Borrower’s
jurisdiction of incorporation and results in a reclassification, conversion or
exchange of outstanding shares of common stock solely into shares of common
stock of the surviving entity; or (C) where holders of a majority of the
aggregate voting power of the voting stock of the Borrower, immediately prior to
such transaction, hold securities of the surviving or transferee Person that
represent, immediately after such transaction, at least a majority of the
aggregate voting power of the voting stock of the surviving or transferred
Person; or

 

(e)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the initial Loans
are made hereunder.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property that is or is intended under the terms of
this Agreement (including Section 6.12) and the Collateral Documents to be
subject to Liens in favor

 

9

--------------------------------------------------------------------------------


 

of the Administrative Agent for the benefit of the Secured Parties, subject to
all applicable Laws; provided that the Collateral shall not include (a) Equity
Interests of any Person that is not a Wholly-Owned Subsidiary, (b) Equity
Interests of an Immaterial Subsidiary, (c) Equity Interests owned by a Regulated
Insurance Company, (d) Equity Interests of any statutory trust created for the
purpose of issuing any trust preferred securities, (e) more than 65% of the
Equity Interests of any CFC or any of the Equity Interests of any CFC that are
not owned by the Borrower or a Domestic Subsidiary, (f) Equity Interests which
are prohibited from being pledged by applicable Laws, or (g) Equity Interests
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequence
(including any adverse tax consequences) of creating a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, would be excessive
in view of the benefits to be obtained by the Secured Parties therefrom.

 

“Collateral Documents” means, collectively, the Pledge Agreement delivered to
the Administrative Agent pursuant to Section 4.01(a)(iii), and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Facility Commitment, an Additional Term Facility
Commitment or a Revolving Credit Commitment, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Facility Borrowing, (b) an
Additional Term Facility Borrowing, (c) a Revolving Credit Borrowing, (d) a
conversion of Loans from one Type to the other, or (e) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A or other form acceptable to the
Administrative Agent.

 

“Company Action Level” means “Company Action Level” as defined by the NAIC from
time to time and as applied in the context of the Risk Based Capital Guidelines
promulgated by the NAIC (or any term substituted therefor by the NAIC).

 

“Company Material Adverse Effect” has the meaning specified in the Acquisition
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the Consolidated Net
Income for such period (a) plus the sum (without duplication) of the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges; (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period; (iii) depreciation and amortization (including without limitation
amortization of acquired and other intangibles, other than Deferred Policy
Acquisition Costs) expense; (iv) any Change in Deferred Policy Acquisition Costs
(if such number is positive); (v) other non-

 

10

--------------------------------------------------------------------------------


 

recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income; (vi) other non-cash items reducing such Consolidated
Net Income, including but not limited to stock based compensation costs in
accordance with FASB ASC 718; (vii) for any period ending in 2011 and 2012 only,
fees, costs and expenses incurred in respect of the Transactions (it being
understood that the limit applicable to clause (ix) shall not limit the
foregoing clause (vii)); (viii) dividends on Disqualified Equity Interests;
(ix) fees, costs and expenses incurred in respect of this Agreement or in
connection with any Disposition, incurrence of Consolidated Funded Indebtedness,
acquisition, Investment, joint venture, or offering of Equity Interests, in each
case permitted under the Loan Documents; (x) any severance or similar one-time
compensation charges; (xi) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the officers, directors, employees or consultants of the Borrower and its
Subsidiaries; (xii) any non-cash purchase accounting adjustment; (xiii) the
amount of any “earn-out payments” paid under the Acquisition Agreement; and
(xiv) fees and expenses incurred in respect of discontinued operations; and
(b) minus the sum (without duplication) of the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries for such period
and (ii) all non-cash items increasing Consolidated Net Income for such period
(other than to the extent representing the reversal of an accrual or reserve for
a potential cash item in a prior period); provided that, in determining
Consolidated Adjusted EBITDA, acquisitions and Dispositions of stock or assets
permitted by the Loan Documents shall be given pro forma effect as if such
acquisitions or Dispositions had occurred on the first day of such period;
provided, further, that the aggregate amount of the expenses, fees, costs or
charges set forth in subclauses (ix) and (x) of clause (a) above that may be
included in calculating Consolidated Adjusted EBITDA may not exceed 10% of
Consolidated Adjusted EBITDA during any period of four full fiscal quarters.
Consolidated Adjusted EBITDA for the third and fourth fiscal quarters of 2011
shall be deemed to be the amounts set forth with respect to such fiscal quarters
on Schedule 4.01(a).

 

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP.

 

“Consolidated Debt Service” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) regularly scheduled
principal payments (excluding the final payment due at maturity) on Consolidated
Funded Indebtedness paid during such period, (b) Consolidated Interest Charges,
and (c) cash dividends on Disqualified Equity Interests paid during such period.

 

“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Adjusted
EBITDA for the period of the four prior fiscal quarters ending on such date
minus (ii) Capital Expenditures (excluding Capital Expenditures made in
connection with the accountable care organization business of the

 

11

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries), incurred or accrued during such period to
(b) Consolidated Debt Service for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including obligations to make
scheduled payments in cash in respect of trust preferred securities and
Disqualified Equity Interests) and all obligations for borrowed money evidenced
by bonds, debentures, notes, loan agreements or other similar instruments,
(b) all purchase money Indebtedness (if non-recourse, limited in each case to
the fair market value of the asset in question), (c) all direct, non-contingent
obligations arising from draws under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments for which the Borrower or any Subsidiary is the account party,
(d) all non-contingent obligations, including any non-contingent “earn-out”
payment obligations under acquisition agreements, in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
Capitalized Leases properly classified as a liability in accordance with GAAP,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
to the extent that the Borrower or a Subsidiary is personally liable therefor
under contract or by operation of law. Any “earn-out” payment obligations under
the Acquisition Agreement shall not be considered Consolidated Funded
Indebtedness.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, interest expenses with respect to
Consolidated Funded Indebtedness (including, without limitation, that portion
attributable to Capitalized Leases in accordance with GAAP and capitalized
interest, all charges owed with respect to letters of credit, net costs under
Swap Contracts, and interest paid in connection with the deferred purchase price
of assets) for such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four fiscal quarters most recently ended;
provided that unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries on a consolidated basis, up to an amount equal to 25% of
Consolidated Adjusted EBITDA of the Borrower and its Subsidiaries for the four
fiscal quarters most recently ended, but in no event (x) less than $25,000,000
and (y) exceeding $40,000,000, may be subtracted from Consolidated Funded
Indebtedness in calculating the Consolidated Leverage Ratio.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and losses and gains and losses on
investments) for that period, determined in accordance with GAAP.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries, as set forth in
the most recent consolidated balance sheet delivered pursuant to
Section 6.01(a)(i) or 6.01(b)(i) (or, prior to any such delivery, the forecasted
balance sheet referred to in Section 5.05(f)), determined in accordance with
GAAP.

 

“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) Consolidated Current Assets on such date over (b) Consolidated
Current Liabilities on such date.

 

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by Borrower or any of its Subsidiaries (other
than any Immaterial ACO Subsidiary) of any Indebtedness for borrowed money other
than Indebtedness permitted under Section 7.02.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, rehabilitation, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Letters of Credit plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any

 

13

--------------------------------------------------------------------------------


 

applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.

 

“Deferred Policy Acquisition Costs” means policy acquisition costs associated
with the acquisition or renewal of insurance policies which are capitalized and
subsequently amortized in proportion to premium revenues over the life of the
respective policies, with any unamortized Deferred Policy Acquisition Costs
relating to lapsed policies being amortized as of the date of the lapse.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, but excluding the
creation or incurrence of a Lien) of any property by any Person (or the granting
of any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse,

 

14

--------------------------------------------------------------------------------


 

of any notes or accounts receivable or any rights and claims associated
therewith; provided that a license or lease (other than a lease that is part of
a sale and leaseback transaction) shall not be deemed to be a Disposition for
purposes of Section 2.05(b)(ii); provided, further, that an Equity Issuance
permitted under Section 7.03(c) shall not constitute a Disposition.

 

“Disqualified Equity Interests” means any Equity Interest, which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) is mandatorily redeemable (other than solely for Qualified
Equity Interests), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any political subdivision of the United States or is
treated for federal income tax purposes as a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other rights to receive a share of the profits or losses of
or distributions of property from) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other rights to receive a share of the profits or losses of
or distributions of property from) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants,

 

15

--------------------------------------------------------------------------------


 

rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“Equity Issuance” means any issuance by the Borrower or any of its Subsidiaries
(other than any Immaterial ACO Subsidiary) to any Person of its Equity
Interests, including any secondary issuance, other than (a) any issuance of its
Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, and (c) any issuance by the Borrower of its
Equity Interests as consideration for an acquisition or Capital Expenditures
permitted hereunder. For the avoidance of doubt, the term “Equity Issuance”
shall not be deemed to include any Disposition permitted by Section 7.05.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same

 

16

--------------------------------------------------------------------------------


 

day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term Facility Loan or an
Additional Term Facility Loan that bears interest at a rate based on clause
(a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excepted Disposition” means any Disposition of any property described in
(a) Sections 7.05 (b), (c), (d), (e), (f), (g), (h), (k), (l), or (n) or
(b) Section 7.05(l); provided that any Disposition permitted under
Section 7.04(d) pursuant to Section 7.05(l) shall only be deemed to be an
“Excepted Disposition” to the extent that the Disposition is otherwise described
in one of the subsections referred to in clause (a) of this definition.

 

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of: (a) the sum of (i) the Consolidated Adjusted EBITDA, excluding
amounts included therein under clauses (a)(i), (ii), (v), (vii), (viii),
(ix) and (x) of the definition thereof (but in each case without duplication in
respect of amounts deducted pursuant to clause (b) below), and (ii) the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such period exceeds (or is less than) Consolidated Working Capital
as of the end of such period, minus (b) the sum, for the Borrower and all
Subsidiaries (unless otherwise expressly provided), of (i) Consolidated Interest
Charges, (ii) principal repayments on Consolidated Funded Indebtedness (other
than Indebtedness of the Borrower or any of its Subsidiaries to the Borrower or
any of its Subsidiaries) for such period, (iii) the aggregate amount of capital
contributions which the Borrower or Universal American Holding LLC made to the
Regulated Insurance Companies during such period to maintain a Risk Based
Capital Ratio for each such Regulated Insurance Company of at least 110%, (iv)
cash taxes paid by the Borrower or any Subsidiary during such Excess Cash Flow
Period, (v) all voluntary prepayments of loans under the Term Facility, any
Additional Term Facility and the Revolving Credit Facility (to the extent, in
the case of the Revolving Credit Facility, commitments are permanently reduced
in connection therewith) made during such Excess Cash Flow Period, (vi) the
amount of Capital Expenditures made in cash or accrued during such Excess Cash
Flow Period, (vii) the

 

17

--------------------------------------------------------------------------------


 

aggregate amount of any premium, make-whole or penalty payments actually paid in
cash during such Excess Cash Flow Period that are required to be made in
connection with any prepayment of Consolidated Funded Indebtedness, (xiii) the
amount of any “earn-out payments” paid or payable under the Acquisition
Agreement during such Excess Cash Flow Period, and (xiv) the amount of any
capital required to be paid or transferred to another Person reinsuring any
Traditional Insurance Business Disposed of pursuant to Section 7.05(n) during
such Excess Cash Flow Period.

 

“Excess Cash Flow Period” means the first full fiscal year of the Borrower
ending after the Closing Date and each subsequent full fiscal year, as
applicable.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means (a) any Regulated Insurance Company, (b) any
Subsidiary that is not a Wholly-Owned Subsidiary, (c) any Immaterial Subsidiary,
(d) any Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (e) any statutory trust created for the purpose of issuing any
trust preferred securities, (f) any CFC, (g) any Immaterial ACO Subsidiary, and
(h) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent (confirmed in writing by notice to the Borrower), the
cost or other consequences (including any adverse tax consequences) of providing
or joining in a Guaranty would be excessive in view of the benefits to be
obtained by the Lenders therefrom.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient made by or on account of any obligation of any Loan Party hereunder,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any branch profits taxes imposed by the United States or
Puerto Rico, (c) in the case of a Lender, U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (e) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Facility” means the Term Facility, any Additional Term Facility or the
Revolving Credit Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

18

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement dated January 11, 2012, among the
Borrower, the Administrative Agent and MLPFS relating to certain fees payable in
connection with the transactions contemplated by this Agreement.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, the Public Company
Accounting Oversight Board or the SEC or such other principles as may be
approved by a significant segment of the accounting profession in the

 

19

--------------------------------------------------------------------------------


 

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
Applicable Insurance Regulatory Authority and any supra-national bodies such as
the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of guaranteeing the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
reimbursement or indemnity obligations that do not constitute Indebtedness.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means each Subsidiary that is (a) a Domestic Subsidiary and (b) not
an Excluded Subsidiary.

 

“Guaranty” means, collectively, the Subsidiary Guaranty Agreement made by the
Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

20

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that, at the time it enters into a permitted Swap
Contract under Section 7.02(a), is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

“Immaterial ACO Subsidiaries” means the ACO Subsidiaries; provided that as of
the end of the most recent fiscal quarter, (a) each ACO Subsidiary qualifies as
an Immaterial Subsidiary and (b) the ACO Subsidiaries, collectively, shall not
have (i) aggregate revenues in excess of 5% of the consolidated revenues of the
Borrower and its Subsidiaries or (ii) aggregate assets in excess of 5% of
Consolidated Total Assets.

 

“Immaterial Subsidiary” means each Subsidiary of the Borrower that (a) for the
most recent fiscal period for which financial statements of the Borrower have
been delivered to the Administrative Agent pursuant to Section 6.01(a)(i) or
Section 6.01(b)(i) (or, prior to any such delivery, the pro forma financial
statements referred to in Section 5.05(f)), had revenues not in excess of 5% of
the consolidated revenues of the Borrower and its Subsidiaries and (b) as of the
end of such fiscal period, had assets not in excess of 5% of Consolidated Total
Assets, in each case as shown on the financial statements of the Borrower for
such fiscal period; provided that, as of the Closing Date, each entity listed as
an “Immaterial Subsidiary” on Schedule 1.01B shall be an Immaterial Subsidiary;
and provided further, that the Immaterial Subsidiaries, collectively, shall not
have at any time (x) aggregate revenues in excess of 10% of the consolidated
revenues of the Borrower and its Subsidiaries or (y) aggregate assets in excess
of 10% of Consolidated Total Assets.

 

“Indebtedness” means, as to the Borrower or any of its Subsidiaries at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under standby letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts, accrued expenses, current
accounts and similar current obligations payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
trade account was created and other than (i) any “earn-out” payments payable
pursuant to the Acquisition Agreement or (ii) any “earn-out” payments payable
pursuant to the acquisition or similar agreement for any other acquisition
except to the extent that the liability on account of such “earn-out” payments
is fixed or non-contingent);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under

 

21

--------------------------------------------------------------------------------


 

conditional sales or other title retention agreements), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all scheduled obligations of such Person to purchase, redeem,
retire, defease or otherwise make any cash payment in respect of any Equity
Interest in such Person or any other Person; provided that the same shall be
valued, in the case of a Disqualified Equity Interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid cash
dividends (except for obligations to acquire such Equity Interest from any of
such Person’s directors, officers or employees or their estates upon the
termination of employment or death of such director, officer or employee); and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) to the extent that
such Person is personally liable therefor under contract or by operation of
Law.  The amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance, which shall include the
business conducted by the Regulated Insurance Companies.

 

“Intellectual Property” has the meaning specified in Section 5.17.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to the Appropriate

 

22

--------------------------------------------------------------------------------


 

Lenders, nine or twelve months) thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.  Any “earn-out” payments payable pursuant to the Acquisition
Agreement shall not be deemed to be Investments.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

23

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or has not
been refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuers” means (a) Bank of America and (b) the Additional L/C Issuers, in
their capacity as issuers of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereof and, as
the context requires, includes (a) the Swing Line Lender and (b) any Person that
becomes a Lender under this Agreement in connection with (i) an increase in the
Revolving Credit Facility pursuant to Section 2.14, (ii) an increase in the Term
Facility pursuant to Section 2.15 or (iii) an additional Term Facility pursuant
to Section 2.16.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $52,500,000 (to be
increased pro rata in connection with any increase of the Revolving Credit
Commitments). The Letter of Credit Sublimit is a part of, and not in addition
to, the Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

24

--------------------------------------------------------------------------------


 

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Facility Loan, an Additional Term Facility Loan, a
Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document and (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 of this Agreement.

 

“Loan Parties” means, collectively, the Borrower, the Guarantors and the
Pledgors.

 

“Material Adverse Effect” means any fact, event, circumstance, change,
occurrence, effect or condition individually or in the aggregate which has had
or could reasonably be expected to have a material adverse effect upon, (a) the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) the rights and remedies of the Administrative
Agent or any Lender under any Loan Document, or of the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party; or
(c) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party, provided that in no event
shall (i) any restriction on the ability of the Administrative Agent or any
Lender to exercise remedies with respect to any Equity Interests of a Regulated
Insurance Company as set forth in the Loan Documents due to the effect of any
Laws relating to such Regulated Insurance Company be deemed to have a Material
Adverse Effect or (ii) the announcement of any change in Laws be deemed to have
a Material Adverse Effect prior to the effectiveness of such change in Law.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
January 28, 2017, (b) with respect to the Term Facility, January 28, 2017, and
(c) with respect to any Additional Term Facility, the final maturity date
established in accordance with Section 2.16 for such Additional Term Facility in
the amendment or supplement to this Agreement entered into in connection with
such Additional Term Facility; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible

 

25

--------------------------------------------------------------------------------


 

elderly and disabled individuals, as set forth at Section 1395, et seq. of Title
42 of the United States Code.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor organization thereto.

 

“Net Cash Proceeds” means, with respect to any Disposition, any Debt Issuance or
any Equity Issuance by the Borrower or any of its Subsidiaries (other than any
Immaterial ACO Subsidiary), the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (b) the sum of (i) with respect to a Disposition, the principal
amount of any Indebtedness (including any premium or penalty) that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (ii) the
out-of-pocket fees and expenses, including legal, accounting and investment
banking fees, underwriting discounts and other costs and expenses incurred by
the Borrower or such Subsidiary in connection with such transaction and with
respect to a Disposition, any escrow or reserve for any contractual
indemnification obligations undertaken by the Borrower or any such Subsidiary in
connection with such Disposition (provided that upon release of any such escrow
or reserve, the amount released shall be considered Net Cash Proceeds) and
(iii) with respect to a Disposition, taxes paid or reasonably estimated to be
actually payable in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (iii) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

 

“Non-Regulated Company” shall mean each Subsidiary of the Borrower which is not
a Regulated Insurance Company.

 

26

--------------------------------------------------------------------------------


 

“Note” means a Term Facility Note, an Additional Term Facility Note or a
Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Facility Loans, Additional
Term Facility Loans, Revolving Credit Loans and Swing Line Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Facility Loans, Additional Term
Facility Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate

 

27

--------------------------------------------------------------------------------


 

amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Pledged Company” means a Subsidiary the Equity Interests issued by which are,
or are intended to be, pledged as Collateral under the Agreement.

 

“Pledgor” means (a) the Borrower and (b) each Subsidiary that is the owner of
Collateral.

 

“Prepayment Percentage” means, on any date of determination, the percentage set
forth below that corresponds to the Consolidated Leverage Ratio of the Borrower
at such date of determination, which for purposes of this definition, shall be
calculated based on the most recent Compliance Certificate of the Borrower
delivered in connection with the delivery of financial statements pursuant to
Section 6.01(a)(i):

 

28

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio

 

Prepayment Percentage

 

> 1.50:1.00

 

50

%

< 1.50:1.00 and > 1.00:1.00

 

25

%

< 1.00:1.00

 

0

%

 

“Pro Forma Compliance” means, with respect to any transaction, action, event or
occurrence for which Pro Forma Compliance is required to be determined or is a
condition precedent thereto hereunder, that such transaction, action, event or
occurrence shall be deemed to have occurred as of the first day of the fiscal
quarter in which such transaction, action, event or occurrence actually occurred
and that immediately after giving effect thereto, (a) the Borrower shall be in
compliance with the financial covenants set forth in Section 7.11(b) and (c),
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a)(i) or (b)(i) (or prior to any such delivery, the pro forma
financial statements referred to in Section 5.05(f)) or otherwise on a basis
reasonably acceptable to the Administrative Agent and (b) no Event of Default
otherwise exists.

 

“Pro Rata Share” means, with respect to each Lender at any time, the ratio
(carried out to the ninth decimal place) of (a) the sum of (i) Total
Outstandings held by such Lender at such time (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (ii) aggregate unused Term Facility
Commitments and Revolving Credit Commitments held by such Lender at such time to
(b) the sum of (i) Total Outstandings of all Lenders and (ii) aggregate unused
Term Facility Commitments and Revolving Credit Commitments of all Lenders.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Pyramid Proceeds” has the meaning specified in Section 7.06(d).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer, Swing
Line Lender or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulated Insurance Company” shall mean any Subsidiary of the Borrower, whether
now owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

 

29

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Facility Loans, Additional Term Facility Loans or
Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Additional Term Facility Lenders” means, as of any date of
determination for any Additional Term Facility, Additional Term Facility Lenders
holding more than 50% of such Additional Term Facility on such date; provided
that the portion of an Additional Term Facility held by a Defaulting Lender
shall be excluded for purposes of making a determination of Required Additional
Term Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused Term
Facility Commitments and Revolving Credit Commitments; provided that the unused
Term Facility Commitment or Revolving Credit Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, provided
further that, the amount of any participation in any Swing Line Loan and L/C
Obligations that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or the applicable L/C Issuer, as the case
may be, in making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders, provided further that, the amount of any participation in any Swing
Line Loan and L/C Obligations that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Lender shall be deemed
to be held by the Lender that is the Swing Line Lender or the applicable L/C
Issuer, as the case may be, in making such determination.

 

“Required Term Facility Lenders” means, as of any date of determination, Term
Facility Lenders holding more than 50% of the Term Facility on such date;
provided that the portion of

 

30

--------------------------------------------------------------------------------


 

the Term Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Facility Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president, treasurer, assistant treasurer or
controller of a Loan Party and any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
shareholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Any “earn-out” payments payable pursuant to the
Acquisition Agreement shall not be deemed to be Restricted Payments.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

31

--------------------------------------------------------------------------------


 

“Risk Based Capital Ratio” shall mean, for any Regulated Insurance Company, the
ratio (expressed as a percentage), at any time, of the Total Adjusted Capital of
such Regulated Insurance Company to the Company Action Level of such Regulated
Insurance Company.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.02(a) that is entered into by and between any Loan Party and any Hedge
Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case, as
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender), in each case only to the extent representing an obligation of the
obligor thereunder.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means $10,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function as a borrowing of
funds (including any minority interest transactions that function as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.

 

33

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Facility Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Facility Loans of all
Term Facility Lenders outstanding at such time; as such Term Facility Loans may
be increased pursuant to Section 2.15.

 

“Term Facility Borrowing” means a borrowing made under the Term Facility
consisting of simultaneous Term Facility Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Term Facility Lenders pursuant to Section 2.01(a).

 

“Term Facility Commitment” means, as to each Term Facility Lender, its
obligation to make Term Facility Loans to the Borrower pursuant to
Section 2.01(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Term Facility Lender’s name on
Schedule 2.01 under the caption “Term Facility Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Term Facility
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Term Facility Increase Effective Date” has the meaning specified in
Section 2.15(d).

 

“Term Facility Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term Facility Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds Term Facility Loans at such time.

 

“Term Facility Loan” means an advance made by any Term Facility Lender under the
Term Facility.

 

“Term Facility Note” means a promissory note made by the Borrower in favor of a
Term Facility Lender evidencing Term Facility Loans made by such Term Facility
Lender, substantially in the form of Exhibit C-1.

 

“Threshold Amount” means $30,000,000.

 

“Total Adjusted Capital” shall mean “Total Adjusted Capital” as defined by the
NAIC from time to time and as applied in the context of the Risk Based Capital
Guidelines promulgated by the NAIC (or any term substituted therefor by the
NAIC).

 

34

--------------------------------------------------------------------------------


 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Traditional Insurance Business” means the Traditional Insurance segment of UAM
as reported in its SEC filings as of the Closing Date, which includes the
Medicare supplement, other senior health insurance, specialty health insurance,
and life insurance.

 

“Transactions” shall mean, collectively, (a) the Acquisition, (b) the incurrence
by the Borrower of Loans and/or L/C Obligations hereunder and the repayment of
indebtedness of the Acquired Company with proceeds of Loans hereunder on the
Closing Date and (c) the payment of fees and expenses in connection with the
foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UAM” has the meaning specified in the preamble hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

35

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the Equity Interests in such Subsidiary, other than directors’
or nominees’ qualifying shares, are owned directly or indirectly by such Person.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
or SAP, as applicable, applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with

 

36

--------------------------------------------------------------------------------


 

that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)           Changes in GAAP or SAP.  If at any time any change in GAAP or SAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP or SAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or SAP, as
applicable, prior to such change therein and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or SAP, as
applicable.

 

(c)           Consolidated Adjusted EBITDA for fiscal quarters ending March 31,
2011, June 30, 2011, September 30, 2011 and December 31, 2011 shall be deemed to
be as set forth on Schedule 4.01(a) attached hereto.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        The Loans.

 

(a)           The Term Facility Borrowing.  Subject to the terms and conditions
set forth herein, each Term Facility Lender severally agrees to make a single
loan to the

 

37

--------------------------------------------------------------------------------


 

Borrower on the Closing Date in an amount not to exceed such Term Facility
Lender’s Term Facility Commitment.  The Term Facility Borrowing shall consist of
Term Facility Loans made simultaneously by the Term Facility Lenders in
accordance with their respective Applicable Percentage of the Term Facility. 
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Term Facility Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Term Facility Borrowing, each Additional Term Facility
Borrowing, each Revolving Credit Borrowing, each conversion of Term Facility
Loans, Additional Term Facility Loans or Revolving Credit Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period (if nine or twelve months) is
available to all of the Appropriate Lenders.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is

 

38

--------------------------------------------------------------------------------


 

requesting a Term Facility Borrowing, an Additional Term Facility Borrowing, a
Revolving Credit Borrowing, a conversion of Term Facility Loans, Additional Term
Facility Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Facility Loans,
Additional Term Facility Loans, or Revolving Credit Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Facility Loans, Additional Term
Facility Loans or Revolving Credit Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, or if the Borrower
requests an Interest Period of nine or twelve months and such Interest Period is
not acceptable to all of the Appropriate Lenders, the Borrower will be deemed to
have specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Facility Loans,
Additional Term Facility Loans or Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case of a
Term Facility Borrowing, an Additional Term Facility Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (or, if such Borrowing is the
initial Credit Extension, Section 4.01 or, if such Borrowing is an Additional
Term Facility Borrowing, in the amendment or supplement to this Agreement
relating to such Additional Term Facility), the Administrative Agent shall make
all funds so received available to the Borrower on the same Business Day in like
funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Revolving Credit
Borrowing is to be made, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

39

--------------------------------------------------------------------------------


 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders under the Facility under which such Loans are
outstanding.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Term Facility Borrowings, all
conversions of Term Facility Loans from one Type to the other, and all
continuations of Term Facility Loans as the same Type, there shall not be more
than ten Interest Periods in effect in respect of the Term Facility.  After
giving effect to all Additional Term Facility Borrowings, all conversions of
Additional Term Facility Loans from one Type to the other, and all continuations
of Additional Term Facility Loans as the same Type, there shall not be more than
ten Interest Periods in effect in respect of any Additional Term Facility. After
giving effect to all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than ten Interest Periods
in effect in respect of the Revolving Credit Facility.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the

 

40

--------------------------------------------------------------------------------


 

Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

41

--------------------------------------------------------------------------------


 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to such L/C Issuer with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from such Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which any
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 2:00 p.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular

 

42

--------------------------------------------------------------------------------


 

instance in their reasonable discretion) prior to the proposed issuance date or
date of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the applicable L/C
Issuer or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices, provided that at least one
Business Day prior to the requested date of issuance or amendment of a Letter of
Credit, the applicable L/C Issuer (other than the Administrative Agent) shall
confirm with the Administrative Agent that after giving effect to the issuance
or amendment of such Letter of Credit, the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Immediately upon
the issuance of each Letter of Credit, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Letter of Credit.

 

43

--------------------------------------------------------------------------------


 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by an L/C Issuer in accordance with the terms hereof, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            The applicable L/C Issuer shall promptly notify the Borrower and
the Administrative Agent of the receipt from the beneficiary of any Letter of
Credit of a drawing under such Letter of Credit and of any payment by such L/C
Issuer of such drawing.  The Borrower shall reimburse such L/C Issuer through
the Administrative Agent in an amount equal to (x) the amount of each such
drawing paid by such L/C Issuer (A) on the Business Day on which such L/C Issuer
notifies the Borrower if such L/C Issuer notifies the Borrower thereof at or
prior to 11:00 a.m. on such Business Day or (B) on the Business Day immediately
following the Business Day on which such L/C Issuer notifies the Borrower if
such L/C Issuer notifies the Borrower thereof after 11:00 a.m. on such Business
Day, plus (y) if such reimbursement is made pursuant to clause (B) preceding,
interest on such reimbursement from the date on which such L/C Issuer notifies

 

44

--------------------------------------------------------------------------------


 

the Borrower to the date of such reimbursement at the interest rate applicable
to Base Rate Loans.  If the Borrower fails to so reimburse the applicable L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of such failure, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the date the Borrower was required, but failed, to pay
the Unreimbursed Amount, in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Revolving Credit Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice).  Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.

 

45

--------------------------------------------------------------------------------


 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice ).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of an L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by an L/C Issuer in its reasonable
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of such L/C Issuer its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuers for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by an L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
an L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by an L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

47

--------------------------------------------------------------------------------


 

(vii)         any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit, or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuers.  Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable to any Revolving Credit Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of bad faith, gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s bad faith, willful misconduct or gross negligence or
such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a

 

48

--------------------------------------------------------------------------------


 

sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
an L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

(g)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by an L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and each L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.18, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Letters of Credit as listed in the
table under the definition of “Applicable Rate” times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the third day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate for Letters of Credit
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account a fronting

 

49

--------------------------------------------------------------------------------


 

fee at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the reasonable and customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable two Business Days after
demand therefor and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuers hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

(l)            Additional L/C Issuers.  The Borrower and all Additional L/C
Issuers shall comply with all terms and conditions relating to Letters of Credit
set forth in this Agreement, including without limitation, Section
2.03(b)(i) above. Each Additional L/C Issuer shall promptly provide to the
Administrative Agent a copy of all original Letters of Credit issued by such
Additional L/C Issuer, and all renewals, extensions, amendments, modifications,
cancellations, or draws thereof. Each Additional L/C Issuer shall only issue a
Letter of Credit in accordance with this Section 2.03.

 

(m)          Resignation of L/C Issuer.  Any L/C Issuer may resign at any time
upon notice to the Administrative Agent and the Borrower.  On the effective date
of such resignation, such L/C Issuer shall have no further obligation to issue,
amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have all rights and obligations of an L/C Issuer hereunder,
including under Sections 2.03 and 10.04, relating to any Letter of Credit issued
prior to such date.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2.04 may, in its sole discretion, make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the

 

50

--------------------------------------------------------------------------------


 

Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof (including upon the sole discretion of the Swing Line Lender),
the Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate.  Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 3:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by

 

51

--------------------------------------------------------------------------------


 

crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan to the extent that any Revolving Credit Lender is a
Defaulting Lender at such time) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the

 

52

--------------------------------------------------------------------------------


 

Federal Funds Rate and a rate determined by the Swing Line Lender in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until

 

53

--------------------------------------------------------------------------------


 

each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           Optional.

 

(i)            Subject to the last sentence of this Section 2.05(a)(i), the
Borrower may, upon notice (substantially in the form of a Committed Loan Notice,
appropriately completed) to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Facility Loans, Additional Term Facility Loans
and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 2:00 p.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the relevant Facility and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any such notice may be conditioned on the occurrence or
non-occurrence of any event (but such conditioning shall not limit the
obligations of the Borrower under Section 3.05).  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Facility Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
as directed by the Borrower, and each such prepayment shall be paid to the
applicable Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily

 

54

--------------------------------------------------------------------------------


 

prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $50,000.  Each
such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)           Mandatory.  The Borrower shall make mandatory prepayments as
follows:

 

(i)            Within ten Business Days after financial statements for such
Excess Cash Flow Period have been delivered pursuant to Section 6.01(a)(i) and
the related Compliance Certificate has been delivered pursuant to Section
6.02(b), the Borrower shall make a mandatory prepayment by prepaying an
aggregate principal amount of Loans equal to the product of the applicable
Prepayment Percentage times the Excess Cash Flow for such Excess Cash Flow
Period.

 

(ii)           If the Borrower or any of its Subsidiaries (other than the
Immaterial ACO Subsidiaries) Disposes of any property, other than pursuant to
any Excepted Disposition, and the aggregate or individual Dispositions result in
the realization by such Persons of Net Cash Proceeds exceeding $10 million, the
Borrower shall make a mandatory prepayment by prepaying an aggregate principal
amount of Loans equal to 100% of all such Net Cash Proceeds within five Business
Days after receipt thereof by such Person; provided, however, that, with respect
to any Net Cash Proceeds realized under a Disposition described in this Section
2.05(b)(ii), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Event of Default shall have occurred and be continuing, the Borrower or
such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
assets useful in the business of the Borrower or its Subsidiaries so long as (x)
within 12 months after the receipt of such Net Cash Proceeds, the purchase shall
have been consummated (as certified by the Borrower in writing to the
Administrative Agent), or (y) within 12 months after the receipt of such Net
Cash Proceeds, the Borrower or such Subsidiary shall have entered into a
definitive agreement to reinvest such Net Cash Proceeds in assets useful in the
business of the Borrower or its Subsidiaries, and the purchase of such assets
shall have been consummated within six months after the end of such 12 month
period; and provided further, however, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(ii).

 

(iii)          Debt Issuances.  Within five Business Days after receipt by the
Borrower or any of its Subsidiaries (other than the Immaterial ACO Subsidiaries)
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall make a
mandatory prepayment by prepaying an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds.

 

55

--------------------------------------------------------------------------------


 

(iv)          Equity Issuances.  Within five Business Days after receipt by the
Borrower or any of its Subsidiaries (other than the Immaterial ACO Subsidiaries)
of the Net Cash Proceeds of any Equity Issuance, the Borrower shall make a
mandatory prepayment by prepaying an aggregate principal amount of Loans equal
to the product of the applicable Prepayment Percentage times such Net Cash
Proceeds.

 

(v)           Pyramid Proceeds.  The Borrower shall make a mandatory prepayment
by prepaying an aggregate principal amount of Loans equal to 10% of the Pyramid
Proceeds, payable on the next scheduled principal payment date, but in no event
more than thirty days following the date of the Borrower’s receipt thereof.

 

(vi)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, without premium or penalty (except for
amounts required under Section 3.05), first, ratably to the principal repayment
installments with respect to the Term Facility under Section 2.07(a) and, if
such prepayment is provided for in the amendment or supplement to this Agreement
executed in connection with such Additional Term Facility Loan, any principal
repayment installments with respect to each Additional Term Facility Loan
Facility, in direct order of maturity and, second, to the Revolving Credit
Facility in the manner set forth in clause (viii) of this Section 2.05(b);
provided that each Term Facility Lender or Additional Term Facility Lender may
reject its portion of the mandatory prepayment with respect to the Term Facility
or Additional Term Facility, as applicable, in which event the Borrower may
retain the portion of the mandatory prepayment so rejected.

 

(vii)         If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

 

(viii)        Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and third, if the Cash Collateralization of the Outstanding Amount
of the L/C Obligations is then required, but has not been effected, hereunder,
to such Cash Collateralization.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuers or the Revolving Credit Lenders, as
applicable.

 

(ix)          Any requirements for mandatory prepayment of the Additional Term
Facility Loans shall be set forth in the amendment or supplement to this

 

56

--------------------------------------------------------------------------------


 

Agreement executed in connection with the Additional Term Facility pursuant to
Section 2.16 under which such Additional Term Facility Loans are outstanding.

 

2.06        Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility or the Swing Line Sublimit, or
from time to time permanently reduce the Revolving Credit Facility or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility or (B) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit.

 

(b)           Mandatory.

 

(i)            The aggregate Term Facility Commitments shall be automatically
and permanently reduced to zero on the Closing Date after the Term Facility
Borrowing, and on the Term Facility Increase Effective Date after a Term
Facility Borrowing pursuant to Section 2.15.  Unless provided otherwise in the
amendment or supplement to this Agreement executed in connection with an
Additional Term Facility, the aggregate Additional Term Facility Commitments of
all Additional Term Facility Lenders under such Additional Term Facility shall
be automatically and permanently reduced to zero on the Additional Term Facility
Effective Date after the Additional Term Facility Borrowing is made on such
date.

 

(ii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06.  Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

57

--------------------------------------------------------------------------------


 

2.07        Repayment of Loans.

 

(a)           Term Facility Loans.  The Borrower shall repay to the Term
Facility Lenders the aggregate principal amount of all Term Facility Loans
outstanding on the last Business Day of each March, June, September and
December, commencing on June 30, 2012, in equal installments in the amount equal
to $3,750,000; provided, however, that the final principal repayment installment
of the Term Facility Loans shall be repaid on the Maturity Date for the Term
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term Facility Loans outstanding on such date.

 

(b)           Additional Term Facility Loans.  Subject to the provisions of this
Agreement, the Borrower shall repay to the applicable Additional Term Facility
Lenders the aggregate amount of all Additional Term Facility Loans made under an
Additional Term Facility at such times as may be set forth in the amendment or
supplement to this Agreement executed in connection with such Additional Term
Facility.

 

(c)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

(d)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.

 

2.08        Interest.  Except as may be otherwise provided with respect to an
Additional Term Facility in the amendment or supplement to this Agreement
executed in connection with such Additional Term Facility pursuant to Section
2.16:

 

(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for the Eurodollar Rate; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Base Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Base Rate.

 

(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest

 

58

--------------------------------------------------------------------------------


 

rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default (including a payment default) exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.  In addition to certain fees described in Sections 2.03(h) and
(i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Rate for Commitment Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations. For
the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect, and shall be payable on the later of the last
Business Day of each March, June, September and December or two Business Days
after the Administrative Agent gives the Borrower notice of the amount due.

 

(b)           Other Fees. The Borrower shall pay to MLPFS and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day

 

59

--------------------------------------------------------------------------------


 

on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Administrative Agent determines that (i) the Consolidated Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the applicable L/C Issuer, as the case may be, within five
Business Days of demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the

 

60

--------------------------------------------------------------------------------


 

accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after 3:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall become due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender hereby agrees to pay to the Administrative
Agent forthwith on demand, and the Borrower agrees to pay upon two Business
Days’ notice, to the extent not made available by the applicable Lender within
two Business Days after the date of the applicable Borrowing, such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender

 

61

--------------------------------------------------------------------------------


 

shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuers, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the L/C Issuers, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Facility Loans, Additional Term Facility Loans and
Revolving Credit Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

62

--------------------------------------------------------------------------------


 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash

 

63

--------------------------------------------------------------------------------


 

Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14        Increase in Revolving Credit Facility.

 

(a)           Request for Increase.  Provided that the Borrower is in Pro Forma
Compliance, upon notice to the Administrative Agent (which shall promptly notify
the applicable Revolving Credit Lenders), the Borrower may from time to time
during the Availability Period, request an increase in the Revolving Credit
Facility; provided that (i) any such request shall be in a minimum amount of
$5,000,000, (ii) the Borrower may make a maximum of ten such requests, and (iii)
the aggregate amount of (A) all increases of the Revolving Credit Facility under
this Section 2.14 and of the Term Facility under Section 2.15 and (B) the
Additional Term Facilities under Section 2.16 shall not exceed $125,000,000. At
the time of giving such request, the Borrower (in consultation with the
Administrative Agent) shall determine each Revolving Credit Lender that will be
requested to increase its Revolving Credit Commitment and the time period within
which each such Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to each
applicable Revolving Credit Lender) as to whether it elects to participate in
the requested increase.

 

(b)           Lender Elections to Increase.  Each applicable Revolving Credit
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Revolving Credit Commitment and, if so, the amount
by which it agrees to increase its Revolving Credit Commitment.  Any Revolving
Credit Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.

 

(c)           Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrower and each applicable
Revolving Credit Lender of the applicable Revolving Credit Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested
increase, and subject to the approval of the Administrative Agent, the L/C
Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed), the Borrower may also invite additional
Eligible Assignees to become Revolving Credit Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

64

--------------------------------------------------------------------------------


 

(d)           Effective Date and Allocations.  If the Revolving Credit Facility
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Revolving Credit Lender) signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Revolving Credit Increase
Effective Date (provided that any such representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(provided that any such representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such earlier date), and except that for purposes
of this Section 2.14, the representations and warranties contained in Sections
5.05(a), (b), (c) and (d) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a)(i), (a)(ii), (b)(i) and (b)(ii),
respectively, and (B) no Default exists.  The Borrower shall prepay any
outstanding Revolving Credit Loans (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Applicable Revolving Credit
Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section, such prepayment to be made on such date as the
Administrative Agent may reasonably determine after consultation with the
Borrower, with a view to minimizing any additional amounts payable pursuant to
Section 3.05.

 

(f)            Adjustment of Interest Rate.  If the agreed upon interest rate
margin (which, for such purposes only, shall be deemed to include 25% of all
upfront or similar fees or original issue discount payable to all Revolving
Credit Lenders participating in such increase in the Revolving Credit Facility,
as reasonably determined by the Administrative Agent after consultation with the
Borrower) applicable to any increase in the Revolving Credit Facility exceeds
the Applicable Rate (which, for such purposes only, shall be deemed to include
25% of all upfront or similar fees or original issue discount payable to all
Revolving Credit Lenders on the Closing Date, which shall be allocated to the
Revolving Credit Facility on a pro-rata basis) relating to the Revolving Credit
Facility by more than 0.50%, the Applicable Rate (which, for such purposes only,
shall be deemed to include 25% of all upfront or similar fees or original issue
discount payable to all Revolving Credit Lenders on the Closing Date, which
shall be allocated to the Revolving Credit Facility on a pro-rata basis)
relating to the Revolving Credit Facility shall be increased to the applicable
interest rate margin (which, for such purposes only,

 

65

--------------------------------------------------------------------------------


 

shall be deemed to include 25% of all upfront or similar fees or original issue
discount payable to all Revolving Credit Lenders participating in such increase
in the Revolving Credit Facility, as reasonably determined by the Administrative
Agent after consultation with the Borrower) for such increase in the Revolving
Credit Facility minus 0.50%.

 

(g)           Conflicting Provisions.  This Section 2.14 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.15        Increase in Term Facility.

 

(a)           Request for Increase.  Provided that the Borrower is in Pro Forma
Compliance, upon notice to the Administrative Agent (which shall promptly notify
the Term  Facility Lenders), the Borrower may from time to time before the
Maturity Date with respect to the Term Facility, request an increase in the Term
Facility; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, (ii) the Borrower may make a maximum of ten such
requests, and (iii) the aggregate amount of (A) all increases of the Revolving
Credit Facility under Section 2.14 and of the Term Facility under this Section
2.15 and (B) the Additional Term Facilities under Section 2.16 shall not exceed
$125,000,000.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Term Facility Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Term
Facility Lenders) as to whether it elects to participate in the requested
increase.

 

(b)           Lender Elections to Increase.  Each Term Facility Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Term  Facility Commitment and, if so, whether by an amount equal
to, greater than, or less than its ratable portion (based on such Term Facility
Lender’s Applicable Percentage in respect of the Term Facility) of such
requested increase.  Any Term Facility Lender not responding within such time
period shall be deemed to have declined to increase its Term Facility
Commitment.

 

(c)           Notification by Administrative Agent; Additional Term Facility
Lenders.  The Administrative Agent shall notify the Borrower and each Term
Facility Lender of the Term Facility Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld, conditioned or delayed), the Borrower may also invite
additional Eligible Assignees to become Term Facility Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)           Effective Date and Allocations.  If the Term Facility is increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Term Facility Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Term Facility Lenders of the final allocation of
such increase and the Term Facility Increase Effective Date.  As of the Term
Facility Increase Effective Date, the

 

66

--------------------------------------------------------------------------------


 

amortization schedule for the Term Facility Loans set forth in Section 2.07(a)
shall be amended to increase the then-remaining unpaid installments of principal
by an aggregate amount equal to the additional Term Facility Loans being made on
such date, such aggregate amount to be applied to increase such installments
ratably in accordance with the amounts in effect immediately prior to the Term
Facility Increase Effective Date.  Such amendment may be signed by the
Administrative Agent on behalf of the Term Facility Lenders.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Term Facility Increase Effective Date (in sufficient
copies for each Term Facility Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Term Facility Increase Effective Date
(provided that any such representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided that any
such representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such earlier date), and except that for purposes of this Section 2.15, the
representations and warranties contained in Sections 5.05(a), (b), (c) and (d)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a)(i), (a)(ii), (b)(i) and (b)(ii), respectively, and (B) no
Default exists.  The additional Term Facility Loans shall be made by the Term
Facility Lenders participating therein pursuant to the procedures set forth in
Section 2.02 and otherwise upon the terms and conditions set forth herein.

 

(f)            Adjustment of Interest Rate.  If the agreed upon interest rate
margin (which, for such purposes only, shall be deemed to include 25% of all
upfront or similar fees or original issue discount payable to all Term Facility
Lenders participating in such increase in the Term Facility, as reasonably
determined by the Administrative Agent after consultation with the Borrower)
applicable to any increase in the Term Facility exceeds the Applicable Rate
(which, for such purposes only, shall be deemed to include 25% of all upfront or
similar fees or original issue discount payable to all Term Facility Lenders on
the Closing Date, which shall be allocated to the Term Facility on a pro-rata
basis) relating to the Term Facility by more than 0.50%, the Applicable Rate
(which, for such purposes only, shall be deemed to include 25% of all upfront or
similar fees or original issue discount payable to all Term Facility Lenders on
the Closing Date, which shall be allocated to the Term Facility on a pro-rata
basis) relating to the Term Facility shall be increased to the applicable
interest rate margin (which, for such purposes only, shall be deemed to include
25% of all upfront or similar fees or original issue discount payable to all
Term Facility Lenders participating in such increase in the Term Facility, as
reasonably determined by the Administrative Agent after consultation with the
Borrower) for such increase in the Term Facility minus 0.50%.

 

67

--------------------------------------------------------------------------------


 

(g)           Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.16        Additional Term Facility.

 

(a)           Request for Additional Term Facility.  Provided that the Borrower
is in Pro Forma Compliance, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time before the
Maturity Date with respect to the Term Facility, request one or more additional
term loan facilities under this Agreement (each an “Additional Term Facility”);
provided that (i) any such Additional Term Facility shall be in a minimum amount
of $5,000,000, (ii) the Borrower may make a maximum of ten such requests, and
(iii) the aggregate amount of all increases of the Revolving Credit Facility
under Section 2.14 and the of Term Facility under Section 2.15 and of the
Additional Term Facilities under this Section 2.16 shall not exceed
$125,000,000.  At the time of giving such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders) as to
whether it elects to participate in the requested Additional Term Facility.

 

(b)           Lender Elections.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to participate in the
requested Additional Term Facility and, if so, the amount of such
participation.  Any Lender not responding within such time period shall be
deemed to have declined to participate in such Additional Term Facility.

 

(c)           Notification by Administrative Agent; Additional Term Facility
Lenders.  The Administrative Agent shall notify the Borrower and each Lender of
the Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested Additional Term Facility, and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), the Borrower may also invite additional Eligible
Assignees to participate in an Additional Term Facility.

 

(d)           Effective Date and Allocations.  If an Additional Term Facility is
provided in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Additional Term Facility
Effective Date”) and the final allocation of such Additional Term Facility.  The
Administrative Agent shall promptly notify the Borrower and the lenders
participating in such Additional Term Facility (the “Additional Term Facility
Lenders”) of the final allocation of such Additional Term Facility and the Term
Facility Increase Effective Date.

 

(e)           Terms of Additional Term Facilities. Each Additional Term Facility
shall have such terms and conditions as are consistent herewith and as are set
forth in an amendment or supplement to this Agreement entered into among the
Borrower, the Guarantors, the Pledgors, the Additional Term Facility Lenders
that have agreed to participate in such Additional Term Facility and the
Administrative Agent (but not any of the other Lenders) (provided that any
consent of the Administrative Agent to such

 

68

--------------------------------------------------------------------------------


 

amendment or supplement shall not be unreasonably withheld, conditioned or
delayed); provided, however, that (A) each Additional Term Facility shall rank
pari passu in right of payment and of security with the other Facilities, (B)
Loans made under an Additional Term Facility shall not mature earlier than the
Maturity Date with respect to the Term Facility and shall have a Weighted
Average Life to Maturity no shorter than the Weighted Average Life to Maturity
of the Term Facility, (C) each Additional Term Facility shall be treated
substantially the same as (and in any event, no more favorably than) the Term
Facility (in each case, including with respect to mandatory and voluntary
prepayments) and (D) each Additional Term Facility will accrue interest at rates
determined by the Borrower, the applicable Additional Term Facility Lenders and
the Administrative Agent, which rates may be higher or lower than the rates
applicable to the Term Facility Loans; provided that (i) if the agreed upon
interest rate margin (which, for such purposes only, shall be deemed to include
25% of all upfront or similar fees or original issue discount payable to all
applicable Additional Term Facility Lenders, as reasonably determined by the
Administrative Agent after consultation with the Borrower) applicable to any
Additional Term Facility exceeds the Applicable Rate (which, for such purposes
only, shall be deemed to include 25% of all upfront or similar fees or original
issue discount payable to all Term Facility Lenders on the Closing Date, which
shall be allocated to the Term Facility on a pro-rata basis) relating to the
Term Facility by more than 0.50%, the Applicable Rate (which, for such purposes
only, shall be deemed to include 25% of all upfront or similar fees or original
issue discount payable to all Term Facility Lenders on the Closing Date, which
shall be allocated to the Term Facility on a pro-rata basis) relating to the
Term Facility shall be increased to the applicable interest rate margin (which,
for such purposes only, shall be deemed to include 25% of all upfront or similar
fees or original issue discount payable to all applicable Additional Term
Facility Lenders, as reasonably determined by the Administrative Agent after
consultation with the Borrower) for such Additional Term Facility minus 0.50%.

 

(f)            Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.17        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the written request of the
Administrative Agent or an L/C Issuer (i) if an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing pursuant to Section 2.03(c), or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within two Business Days
following receipt of such written request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, upon the written request of the Administrative Agent, an L/C
Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent within two Business Days following receipt of such written
request Cash Collateral in an amount sufficient to cover the Fronting Exposure
of such L/C Issuer or the Swing Line Lender, as applicable, with respect to such
Defaulting Lender (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

69

--------------------------------------------------------------------------------


 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), and agrees to maintain a first
priority security interest in all such Cash Collateral as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure, the Borrower or the
relevant Defaulting Lender will, promptly (but in any event within two Business
Days) upon receipt of written demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any additional Cash
Collateral provided by the Defaulting Lender). All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America, for its own
benefit in its capacity as Administrative Agent and L/C Issuer, if applicable,
and for the benefit of the Administrative Agent, the L/C Issuers and the Lenders
(including the Swing Line Lender).

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations or Swing Line Loans, or the Defaulting Lender’s obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation), as applicable, for
which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure shall be released promptly following (i)
the elimination of the applicable Fronting Exposure giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
10.06(b)(vi))) or (ii) the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.17 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuers
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure.

 

70

--------------------------------------------------------------------------------


 

2.18        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of “Required
Lenders,” “Required Revolving Lenders,” “Required Term Facility Lenders” and
“Required Additional Term Facility Lenders” and Section 10.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by an L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuers or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the

 

71

--------------------------------------------------------------------------------


 

conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Borrowings and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Credit Commitments hereunder without giving effect to Section
2.18(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.17.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
applicable L/C Issuer and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have

 

72

--------------------------------------------------------------------------------


 

represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate principal amount of the
outstanding Revolving Credit Loans of any Non-Defaulting Lender and such
Lender’s participation in L/C Obligations and Swing Line Loans to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuers agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws.  If any applicable Laws
(as determined in the good faith discretion of the Administrative Agent) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below (in accordance with applicable Law).

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)          If the Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.

 

(i)            The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  The Borrower shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in

 

74

--------------------------------------------------------------------------------


 

respect thereof within 10 days after demand therefor, for any amount which a
Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and Borrower against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to

 

75

--------------------------------------------------------------------------------


 

backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, duly completed and executed originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)          duly completed and executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled

 

76

--------------------------------------------------------------------------------


 

foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

77

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or an L/C Issuer, or have any
obligation to pay to any Lender or any L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or such L/C Issuer,
as the case may be.  If any Recipient determines that it has received a refund
(or credit in lieu of a refund) of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar

 

78

--------------------------------------------------------------------------------


 

Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement that is reflected in the Eurodollar
Rate) or any L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (c) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

79

--------------------------------------------------------------------------------


 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) by an amount deemed in good faith by such Lender or such L/C Issuer to
be material, then, upon request of such Lender or such L/C Issuer, the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, pursuant to
Section 3.04(c), such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
in good faith that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a
level materially below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or such L/C Issuer, as the case may be, pursuant to Section
3.04(c), such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth in reasonable detail a calculation of the amount or
amounts necessary to compensate such Lender or such L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten Business Days
after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall

 

80

--------------------------------------------------------------------------------


 

not constitute a waiver of such Lender’s or such L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or an L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender, which notice shall include in
reasonable detail the calculation thereof.  If a Lender fails to give notice ten
Business Days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten Business Days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall within ten
Business Days compensate such Lender for and hold such Lender harmless from any
reasonably documented loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
reasonable and customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it

 

81

--------------------------------------------------------------------------------


 

at the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranty;

 

82

--------------------------------------------------------------------------------


 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          a Pledge Agreement, in substantially the form of Exhibit G
(together with each other pledge agreement and pledge agreement supplement
delivered pursuant to Section 6.12, the “Pledge Agreement”), duly executed by
the Borrower and each issuer of Equity Interests subject thereto, together with:

 

(A)          certificates representing the certificated Collateral referred to
therein accompanied by undated stock powers executed in blank, and

 

(B)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Pledge Agreement that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created thereby;

 

provided that to the extent the pledge of the Equity Interests of any Regulated
Insurance Company requires the approval or consent of, notice to or filing with,
a Governmental Authority, such approval, consent, notice or filing may be
obtained or completed as soon as reasonably possible after the Closing Date;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (or the Borrower on behalf of each Loan Party) as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

 

(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)          a favorable opinion of Dechert LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;

 

(vii)         a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01(f) and (h) have
been satisfied, (B) that there has been no event or circumstance since January
11, 2012 that has had or would be reasonably expected to have, either
individually or in the aggregate, a Company Material Adverse Effect, (C) a
calculation of the

 

83

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio as of the Closing Date in accordance with Schedule
4.01(a) attached hereto and after giving pro forma effect to the Transactions,
which Consolidated Leverage Ratio shall not be greater than 1.80:1.00 and (D)
that the Acquisition Agreement is in full force and effect and that no material
default or event of default exists thereunder;

 

(viii)        (i)  the Audited Financial Statements (other than the Audited
Financial Statements for fiscal year ended December 31, 2011) of the Borrower
and the audited balance sheets of the Acquired Business for the fiscal years
ended December 31, 2008, December 31, 2009, December 31, 2010, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal years of the Acquired Business, including the notes
thereto, (ii) to the extent available prior to the Closing Date, the Audited
Financial Statements of the Borrower and the Acquired Business for fiscal year
ended December 31, 2011 as soon as such financial statements become available,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and the Acquired
Business, including the notes thereto, and (iii) unaudited financial statements
for any interim period or periods of the Borrower and the Acquired Business
ended at least 45 days prior to the Closing Date, as well as the pro forma
financial statements of the Borrower described in Section 5.05(f);

 

(ix)          a certificate attesting to the Solvency of each of the Borrower
and the Borrower and its Subsidiaries, taken as a whole, before and after giving
effect to the Transactions, executed by the chief financial officer of the
Borrower;

 

(x)           copies of the Acquisition Agreement, duly executed by the parties
thereto, together with all agreements, instruments and other documents delivered
in connection therewith as the Administrative Agent shall reasonably request;

 

(xi)          evidence that the Acquisition shall have been consummated pursuant
to the Acquisition Agreement, without amendment or waiver of any provision
thereof that is material and adverse to the interests of the Lenders and that
has not been consented to (which consent shall not be unreasonably withheld,
conditioned or delayed) by MLPFS;

 

(xii)         evidence that concurrently with the consummation of the
Acquisition, the existing credit facility of the Acquired Business shall have
been terminated, all outstanding indebtedness thereunder shall have been paid in
full, and all material liens or security interests (other than any liens or
security interests permitted under the Loan Documents) related thereto shall
have been terminated or released, in each case on terms reasonably satisfactory
to the Administrative Agent and MLPFS; and

 

(xiii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent may reasonably require.

 

84

--------------------------------------------------------------------------------


 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and MLPFS on or before the Closing Date shall have been
paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced in reasonable detail no later
than two Business Days prior to the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(d)                                 Equity Interests shall have been issued by
the Borrower and the amount of such Equity Interests, together with the
Borrower’s cash on hand and the proceeds from the Borrowings made on the Closing
Date pursuant to the Term Facility, shall be sufficient to consummate the
Acquisition and to pay related fees, commissions and expenses.

 

(e)                                  After giving effect to the Transactions to
be effected on the Closing Date, there shall not exist any material default or
event of default under any other material Indebtedness of the Borrower or any of
its Subsidiaries to remain outstanding after the consummation of such
Transactions.

 

(f)                                   No Default shall exist, or would exist
under Section 8.01(k) after such proposed Credit Extension and the application
of the proceeds thereof.

 

(g)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(h)                                 The satisfaction of the condition precedent
set forth in Section 4.02(a).

 

(i)                                     The Closing Date shall have occurred on
or before May 10, 2012.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions After the
Closing Date.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Request for Credit Extension to be made on the Closing
Date or a Committed Loan Notice requesting only a

 

85

--------------------------------------------------------------------------------


 

conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
(provided that any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (provided that
any such representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such earlier date), and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a),
(b), (c) and (d) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a)(i), (a)(ii), (b)(i) and (b)(ii),
respectively, and except that, to the extent such representations and warranties
relate to the Acquired Business and are given at any time with respect to any
period prior to or on the date of the initial Credit Extension hereunder, such
representations and warranties shall be limited to those set forth in
Section 5.01 (excluding clause (c) thereof), the matters set forth in clause
(I) of Section 5.02, Section 5.04, Section 5.14, Section 5.18 and Section 5.19.

 

(b)                                 No Default shall exist, or would exist after
such proposed Credit Extension and the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Request for Credit Extension to
be made on the Closing Date or a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied or waived on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each of the
Borrower and its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite, corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the Transactions to which
it is a party, and (c) is duly qualified and is licensed and,

 

86

--------------------------------------------------------------------------------


 

as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which it is
a party (I) have been duly authorized by all necessary corporate or other
organizational action, and (II) do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law,
except, in each case referred to in clauses (b) and (c), to the extent that such
conflict, breach, Lien, payment or violation could not reasonably be expected to
have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party, for the consummation of the Transactions or for the
Credit Extensions under this Agreement, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents (other than any exercise
of remedies in respect of any (i) Equity Interests of a Regulated Insurance
Company or (ii) agreements with the Centers for Medicare and Medicaid Services,
in each case in accordance with applicable Laws), which have not been or will
not be duly and timely obtained, taken, given or made and are or will be in full
force and effect, or the failure of which to obtain, take, give, make or be in
full force and effect could not reasonably be expected to have a Material
Adverse Effect.  All applicable waiting periods in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of any Loan Party freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

 

5.04                        Binding Effect; Seniority.  This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms.  The Obligations
are not subordinated in right of payment under any Contractual Obligation to any
other Indebtedness of any Loan Party.

 

87

--------------------------------------------------------------------------------


 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the relevant
entities as of the dates thereof and their results of operations for the periods
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The Annual Statement of each Regulated
Insurance Company for the annual period ended most recently prior to the Closing
Date, heretofore filed with the Applicable Insurance Regulatory Authority and
delivered to the Administrative Agent and the Lenders, was prepared in
accordance with SAP and fairly presents in all material respects the financial
condition of such Person at the date thereof and the results of operations for
the period covered thereby in accordance with SAP.

 

(c)                                  The unaudited consolidated balance sheet of
UAM and its Subsidiaries as of the last day of the fiscal quarter ended most
recently prior to the Closing Date, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date, (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby (subject to normal year-end
adjustments), except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the relevant
entities as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(d)                                 The quarterly statement of each Regulated
Insurance Company for the quarterly period ended most recently prior to the
Closing Date, heretofore filed with the Applicable Insurance Regulatory
Authority and delivered to the Administrative Agent and the Lenders, was
prepared in accordance with SAP and fairly presents in all material respects the
financial condition of such Person at the date thereof and the results of
operations for the period covered thereby in accordance with SAP.

 

(e)                                  (i) As of the Closing Date, since
January 11, 2012, there has been no event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
Company Material Adverse Effect and (ii) except as specifically set forth on
Schedule 5.05(e), as of any time after the Closing Date, since December 31,
2010, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   The consolidated forecasted balance sheet,
and the related consolidated forecasted statements of income and cash flows of
the Borrower and its Subsidiaries dated December 31, 2011, which give pro forma
effect to the Transactions, heretofore delivered to the Administrative Agent and
the Lenders, were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were reasonable in light of

 

88

--------------------------------------------------------------------------------


 

the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s reasonable best estimate of
their future financial condition and performance, it being understood that
actual financial conditions or results may materially differ from projected
financial conditions or results.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) except as specifically set forth on
Schedule 5.06(a), purport to affect or pertain to this Agreement, any other Loan
Document, the Acquisition Agreement or the consummation of the Transactions, or
(b) except as specifically disclosed in Schedule 5.06(b), either individually or
in the aggregate, in each case, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no materially
adverse change in the status, or financial effect on the Borrower and its
Subsidiaries taken as a whole of the matters disclosed in Schedule 5.06(b).

 

5.07                        No Default.  Neither the Borrower nor any of its
Subsidiaries (other than the Immaterial ACO Subsidiaries) is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.08                        Ownership of Property; Liens.

 

(a)                                 Each of the Borrower and its Subsidiaries
(other than the Immaterial ACO Subsidiaries) has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) sets forth a complete and
accurate list of all Liens on the property or assets of the Loan Parties as of
the date hereof, in each case securing Indebtedness exceeding $5,000,000 in
aggregate principal amount, showing the lienholder thereof, the principal amount
of the obligations secured thereby and the property or assets of the Loan
Parties subject thereto.  The property of each of the Borrower and its
Subsidiaries (other than the Immaterial ACO Subsidiaries) is subject to no
Liens, other than Liens set forth on Schedule 5.08(b), and as otherwise
permitted by Section 7.01.

 

5.09                        Environmental Compliance.

 

(a)                                 Each of the Borrower and its Subsidiaries
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on its businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise set forth on
Schedule 5.09, neither the Borrower nor any of its Subsidiaries is undertaking,
either individually or together with other potentially responsible parties, any
material pending, unresolved investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries have been disposed
of in a manner that could not reasonably be expected to have a Material Adverse
Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries (other than the Immaterial ACO Subsidiaries) are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates; provided that the past insurance practices of the Borrower and its
Subsidiaries shall in any event be deemed to be in compliance with the foregoing
requirements.

 

5.11                        Taxes.  The Borrower and its Subsidiaries (other
than the Immaterial ACO Subsidiaries) have filed all material Federal, state and
other tax returns and reports required to be filed, and have paid all material
Federal, state and other Taxes shown thereon, levied or imposed upon them or
their properties, income or assets, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or those the
failure to pay could not reasonably be expected to have a Material Adverse
Effect.  There is no proposed tax assessment against the Borrower or any of its
Subsidiaries that could, if made, reasonably be expected to have a Material
Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as set forth on Schedule 5.12, each
Pension Plan is in compliance with the applicable provisions of ERISA, the Code
and other applicable Federal or state laws, except as would not otherwise
reasonably be expected to result in a Material Adverse Effect.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the IRS to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS, except as would not otherwise
reasonably be expected to result in a Material Adverse Effect.  To the knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has

 

90

--------------------------------------------------------------------------------


 

been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

(c)                                  Except as would not otherwise reasonably be
expected to result in a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

 

5.13                        Subsidiaries; Loan Parties.  As of the Closing Date,
the Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Persons in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents.  Set
forth on Part (b) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation, the exact legal name of each Loan Party, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any

 

91

--------------------------------------------------------------------------------


 

Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 8.01(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect under
Section 5.05(e).  No report, financial statement, certificate or other
information (other than projections and information of a general economic or
industry nature) furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) when furnished and taken as a whole, is untrue
or incorrect in any material respect nor does it contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon estimates and assumptions believed to be
reasonable at the time, it being understood that actual financial conditions or
results may materially differ from projected financial conditions or results.

 

5.16                        Compliance with Laws.  The Borrower and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  The Borrower
and each of its Subsidiaries (other than the Immaterial ACO Subsidiaries) owns,
or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “Intellectual Property”) that are
reasonably necessary for the operation of its businesses except as, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and, to the knowledge of the Borrower, such
Intellectual Property rights do not conflict with the rights of any other Person
that in any respect, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.18                        Solvency.  The Borrower is, and the Borrower and its
Subsidiaries, taken together, are, Solvent.

 

5.19                        Security Interests.  At all times, the Collateral
Documents create, as security for the Obligations, valid and enforceable
perfected security interests in and Liens on all of the

 

92

--------------------------------------------------------------------------------


 

Collateral subject thereto to the extent such Liens can be perfected by the
filing of a financing statement or the delivery of securities, superior to and
prior to the rights of all third persons and subject to no other Liens other
than Liens permitted pursuant to Section 7.01, in favor of the Administrative
Agent.  At all times on or after the Closing Date, the Loan Parties have good
and marketable title to all Collateral free and clear of all Liens (except as
created pursuant to the Collateral Documents and except as permitted pursuant to
Section 7.01).

 

5.20                        Insurance Licenses.  Each Regulated Insurance
Company has obtained and maintains in full force and effect all licenses and
permits from all Applicable Insurance Regulatory Authorities necessary to
operate in the jurisdictions in which such Regulated Insurance Company operates,
in each case other than such licenses and permits the failure to obtain or
maintain, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

5.21                        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date and neither the Borrower nor any of
its Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years, that, individually or in
the aggregate, has had a Material Adverse Effect.

 

5.22                        OFAC.  No Loan Party, nor, to the knowledge of the
Loan Parties, none of their respective Affiliates, (i) is currently the subject
of any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arrangers, the Administrative Agent, the L/C Issuer or the Swing Line
Lender) of Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, and 6.12) cause each
of its Subsidiaries (other than the Immaterial ACO Subsidiaries; provided that
Sections 6.08, 6.09, and 6.10 shall apply to the Immaterial ACO Subsidiaries)
to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent (for distribution to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

93

--------------------------------------------------------------------------------


 

(a)                                 Annual Financial Statements.

 

(i)                                     As soon as available, but in any event
within 90 days after the close of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, of
shareholders’ equity and of cash flows for such fiscal year (prepared in a
manner that enables the Administrative Agent and the Lenders to determine the
compliance or noncompliance by the Borrower and the Subsidiaries with the
covenants and other obligations binding on such Persons under the Loan
Documents), prepared in accordance with GAAP and setting forth comparative
figures for the preceding fiscal year and examined by independent certified
public accountants of recognized national standing whose opinion shall not be
qualified as to the scope of audit or as to the status of the Borrower as a
going concern.

 

(ii)                                  Within five Business Days after filing
with the Applicable Insurance Regulatory Authority, but in any event within 90
days after the close of each fiscal year of each Regulated Insurance Company,
the Annual Statement (prepared in accordance with SAP) for such fiscal year of
such Regulated Insurance Company, as filed with the Applicable Insurance
Regulatory Authority in compliance with the requirements thereof (or a report
containing equivalent information for any Regulated Insurance Company not so
required to file the foregoing with the Applicable Insurance Regulatory
Authority), together with the notarized statement signed by the Responsible
Officers of such Regulated Insurance Company, as filed on page 1 of such Annual
Statement, the “Jurat” page, stating that such Annual Statement presents fairly
in all material respects the financial condition and results of operations of
such Regulated Insurance Company in accordance with SAP.

 

(iii)                               In the event any Regulated Insurance Company
is required to obtain or otherwise elects to obtain an audit of its statutory
financial statements (prepared in accordance with SAP), as soon as available,
the audit report and opinion of the firm of independent certified public
accountants that conducted such audit.

 

(iv)                              Within five Business Days after filing with
the Applicable Insurance Regulatory Authority, but in any event within 100 days
after the close of each fiscal year of the Borrower, a copy of the “Statement of
Actuarial Opinion” and “Management Discussion and Analysis” for each Regulated
Insurance Company for such fiscal year and as filed with the Applicable
Insurance Regulatory Authority in compliance with the requirements thereof (or a
report containing equivalent information for any Regulated Insurance Company not
so required to file the foregoing with the Applicable Insurance Regulatory
Authority).

 

(b)                                 Quarterly Financial Statements.

 

(i)                                     As soon as available, but in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each fiscal year of

 

94

--------------------------------------------------------------------------------


 

the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries at the end of such fiscal quarter and the related consolidated
statements of income, of shareholders’ equity and of cash flows for such
quarterly period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period (prepared in a manner that enables the
Administrative Agent and the Lenders to determine the compliance or
noncompliance by the Borrower and the Subsidiaries with the covenants and other
obligations binding on such Persons under the Loan Documents), setting forth
comparative figures for the related periods in the prior fiscal year, and all of
which shall be prepared in accordance with GAAP and certified by the chief
financial officer of the Borrower, as the case may be, subject to changes
resulting from normal year-end audit adjustments.

 

(ii)           Within five Business Days after filing with the Applicable
Insurance Regulatory Authority, but in any event within 55 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
each Regulated Insurance Company, the quarterly statement (prepared in
accordance with SAP) for such fiscal period of such Regulated Insurance Company,
as filed with the Applicable Insurance Regulatory Authority, together with the
notarized statement signed by the Responsible Officers of such Regulated
Insurance Company, as filed on page 1 of such quarterly statement, the “Jurat”
page, stating that such financial statement fairly presents in all material
respects the financial condition of such Regulated Insurance Company at the date
thereof and its results of operations for the period covered thereby in
accordance with SAP.

 

(c)           Business Plan and Budget.  As soon as available, but in any event
no more than 45 days after the end of each fiscal year (commencing with the end
of fiscal year 2012) of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a)(i) or (b)(i) above, but the foregoing shall
not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent (for distribution to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a)(i), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

 

95

--------------------------------------------------------------------------------


 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a)(i) and (b)(i), (i) a duly completed Compliance
Certificate, signed by the chief financial officer or other Responsible Officer
of the Borrower, and (ii) a copy of management’s discussion and analysis with
respect to the consolidated portions of such financial statements;

 

(c)           promptly after any reasonable request by the Administrative Agent
or any Lender, copies of any management letters or written recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower or any of its Subsidiaries by independent accountants
in connection with the accounts or books of the Borrower or any of its
Subsidiaries, or any audit of any of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto; and

 

(e)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of the Borrower or any of its
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent upon its request until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public

 

96

--------------------------------------------------------------------------------


 

Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, MLPFS, the L/C Issuers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and MLPFS shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC”.

 

6.03        Notices.  Promptly notify the Administrative Agent (which shall
promptly notify the Lenders):

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including any of the following matters if
such matter has resulted or would reasonably be expected to result in a Material
Adverse Effect:  (i) any default under, a Contractual Obligation of the Borrower
or any Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any of its Subsidiaries and any Governmental
Authority or (iii) the commencement of, or any material adverse development in,
any litigation or proceeding affecting the Borrower or any of its Subsidiaries,
including pursuant to any applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(d)           of any material change in accounting policies or financial
reporting practices by the Borrower or any of its Subsidiaries, including any
determination by the Borrower referred to in Section 2.10(b); and

 

(e)           of the occurrence of any Disposition of property or assets, any
Debt Issuance or any Equity Issuance for which the Borrower is required to make
a mandatory prepayment pursuant to Section 2.05(b).

 

97

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay, discharge or otherwise satisfy, at or
before maturity or before they become delinquent, all of its obligations and
liabilities, including (a) all Federal Tax liabilities and all other material
Tax liabilities; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property (other than a Lien permitted hereunder); and (c) all
Indebtedness, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except, in each such case,
(i) where the amount or validity thereof is being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) to the
extent that failure to pay or discharge such obligations and liabilities could
not reasonably be expected to have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.  (a) Preserve and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower and any of its
Subsidiaries may consummate any merger or consolidation permitted under
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) renew and use all reasonable
efforts to preserve all of its Intellectual Property, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  Maintain all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP or SAP in all
material respects, as applicable, consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable material
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its material properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (and the Borrower shall be afforded the opportunity to
participate in any discussions with such independent public accountants), all at
the expense of the Borrower and at such reasonable times during normal business
hours but no more than one time during each calendar year, upon reasonable
advance notice to the Borrower (subject to reasonable requests of
confidentiality, including requirements imposed by Law and contract); provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours, without advance notice and as often as desired.

 

6.11        Use of Proceeds.

 

(a)           Use the proceeds of the Term Facility to fund, in part, the
Acquisition and to pay the fees and expenses related thereto; and

 

(b)           use the proceeds of the Revolving Credit Facility for permitted
Capital Expenditures and acquisitions permitted hereunder, to make “earn-out”
payments payable pursuant to the Acquisition Agreement, to provide for the
ongoing working capital requirements of the Borrower and its Subsidiaries
(including the Immaterial ACO Subsidiaries) and for general corporate purposes.

 

6.12        Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary by the Borrower, the Borrower shall, at the Borrower’s expense:

 

(i)            within 20 days after such formation or acquisition, cause such
Subsidiary (if it qualifies to be a Guarantor) to duly execute and deliver to
the Administrative Agent a joinder to the Guaranty, in form and substance
satisfactory to the Administrative Agent, guaranteeing the Obligations,

 

(ii)           within 20 days after such formation or acquisition, subject to
all applicable Laws, cause each direct owner of the Equity Interests of such
Subsidiary (if it has not already done so and if such Equity Interest qualifies
to be Collateral) to duly execute and deliver to the Administrative Agent a
supplement

 

99

--------------------------------------------------------------------------------


 

or joinder to the Pledge Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, covering such Equity Interests; and

 

(iii)          within 30 days after such formation or acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
reasonable discretion, a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Borrower or such other
Pledgor reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request.

 

(b)           In the event any Subsidiary that is an Excluded Subsidiary ceases
to be an Excluded Subsidiary, the Borrower shall promptly give the
Administrative Agent notice thereof and, within 20 days thereafter and at its
expense, shall cause such Subsidiary to become a Guarantor by executing and
delivering to the Administrative Agent a joinder to the Guaranty pursuant to
Section 4.16 of the Guaranty, together with such other documents, instruments,
evidences and opinions in connection therewith as the Administrative Agent may
reasonably request.

 

(c)           In the event that the Equity Interests of any Subsidiary that are
excluded from the definition of Collateral cease to be so excluded, the Borrower
shall promptly give the Administrative Agent notice thereof, and within 20 days
thereafter and at its expense, shall cause such Equity Interests to become part
of the Collateral by the execution and delivery by the appropriate Persons of a
supplement to the Pledge Agreement pursuant to Section 7.22 of the Pledge
Agreement, together with such other documents, instruments, evidences and
opinions in connection therewith as the Administrative Agent may reasonably
request.

 

(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, the Guaranty and the Pledge Agreement.

 

6.13        Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, to the extent required by and in
accordance with the requirements of all Environmental Laws, except in such
circumstances in which (a) such requirement of Environmental Law or
Environmental Permit is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP, or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.14        Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be

 

100

--------------------------------------------------------------------------------


 

discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time, in each case, in order to (i) to the
fullest extent permitted by applicable law, subject the Borrower’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent and the Lenders the rights
granted or now or hereafter intended to be granted to the Administrative Agent
and the Lenders under any Loan Document to which the Borrower or any of its
Subsidiaries is or is to be a party.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any of its
Subsidiaries (other than the Immaterial ACO Subsidiaries, provided that Sections
7.08, 7.09(a)(i), 7.11 and 7.16 shall apply to the Immaterial ACO Subsidiaries)
to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the UCC of any jurisdiction a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and, with respect to the Loan
Parties, listed on Schedule 5.08(b) (other than any Liens designated thereon to
be released or discharged concurrently with the initial Borrowings hereunder)
and any renewals or extensions thereof, provided that (i) no new property or
additional property (in each case, other than property that is substantially
similar in kind and value to the property subject to such Liens immediately
before any such renewal or extension and that is in substitution for such
property) is subjected to such Liens, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(d) and (iii) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(d);

 

(c)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

101

--------------------------------------------------------------------------------


 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business the Indebtedness
related to which is not overdue for a period of more than 45 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits and other Liens to secure the performance of bids,
tenders, trade contracts and leases (other than Indebtedness), statutory
obligations, surety, stay and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions, licenses, covenants and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(j)            any Lien of a lessor under any operating lease entered into by
the Borrower or any of its Subsidiaries as lessee in the ordinary course of its
business and covering only the leased assets;

 

(k)           any Lien deemed to exist in connection with an Investment
described in clause (f) of the definition of “Cash Equivalents”, covering only
the securities subject to such Investment;

 

(l)            Liens of a collecting bank arising under Section 4-210 of the UCC
on items in the process of collection;

 

(m)          Liens of sellers of goods to the Borrower or any of its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the purchase price for such goods;

 

(n)           Liens on property or assets acquired pursuant to an acquisition
permitted hereunder; provided that such Liens were not created in contemplation
of such

 

102

--------------------------------------------------------------------------------


 

acquisition and are not extended to cover any other property or assets of the
Borrower or any of its Subsidiaries;

 

(o)           Liens on any cash earnest money deposits made in connection with
an Investment or acquisition permitted hereunder;

 

(p)           Liens in favor of the Borrower or any Guarantor;

 

(q)           bankers’ Liens, rights of setoff and other like Liens arising in
the ordinary course of business in connection with Investments in deposit
accounts and other Cash Equivalents permitted hereunder;

 

(r)            Liens deemed to exist in favor of the purchaser of property or
assets that are subject to an agreement for a Disposition permitted hereunder;

 

(s)            Liens consisting of licenses of Intellectual Property granted in
the ordinary course of business;

 

(t)            repurchase rights, transfer restrictions, rights of first refusal
or other similar restrictions set forth in the organizational documents of the
Borrower or any of its Subsidiaries or pursuant to applicable Federal and state
securities Laws;

 

(u)           Liens on cash securing any Swap Contract permitted hereunder;

 

(v)           other Liens securing Indebtedness permitted under
Section 7.02(g) and (h); provided that no such Lien shall extend to or cover any
Collateral; and

 

(w)          other Liens that are incidental to the ordinary conduct of the
business of the Borrower or any of its Subsidiaries or the ownership of its
property or assets, do not secure any Indebtedness, and do not in the aggregate
materially impair the ordinary conduct of such business or the use or operation
of such property or assets.

 

7.02        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

 

(b)           Indebtedness of (i) the Borrower owed to a Guarantor or (ii) a
Subsidiary of the Borrower owed to the Borrower or a Subsidiary of the Borrower,
which Indebtedness shall be otherwise permitted under the provisions of
Section 7.03;

 

(c)           Indebtedness under the Loan Documents;

 

103

--------------------------------------------------------------------------------


 

(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any interest thereon and fees with respect thereto and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to accrued interest
thereon, any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and provided, further, that
the terms relating to principal amount, amortization, maturity and subordination
(if any) of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Borrower and its
Subsidiaries or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(e)           Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary;

 

(f)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $50,000,000;

 

(g)           other secured Indebtedness in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding;

 

(h)           Indebtedness of any Person that becomes a Subsidiary after the
Closing Date in connection with an acquisition or Investment permitted hereunder
and any interest thereon and fees with respect thereto and any refinancings,
refundings, renewals or extensions thereof; provided that such Indebtedness was
not incurred in connection with such acquisition or Investment and any such
refinancing, refunding, renewal or extension satisfies the requirements of the
provisos to Section 7.02(d);

 

(i)            Indebtedness in connection with the performance of bids, tenders,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety, stay and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; and

 

(j)            unsecured Indebtedness so long as (x) such Indebtedness is either
(I) pari passu in right of payment with the Facilities or (II) subordinated in
right of payment to the Facilities on terms reasonably satisfactory to the
Administrative Agent and (y) the Borrower is in Pro Forma Compliance after
giving effect to the incurrence thereof, provided that for purposes of this
Section 7.02(i), in determining Pro Forma Compliance, the maximum permitted
Consolidated Leverage Ratio shall be deemed to be 0.25:1.00 lower than the
applicable ratio set forth in Section 7.11(b).

 

104

--------------------------------------------------------------------------------


 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and its Subsidiaries not to exceed $5,000,000 at any
time outstanding for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)                                  Investments by the Borrower in its
Subsidiaries and by its Subsidiaries in their respective Subsidiaries (in each
case, including, without limitation, each of the Immaterial ACO Subsidiaries);

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02(e);

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)) set forth on Schedule 7.03;

 

(g)                                  Investments by the Borrower in Swap
Contracts permitted under Section 7.02(a);

 

(h)                                 the purchase or other acquisition (including
those consummated in two or more steps) of (A) more than 50% of the Equity
Interests in, or (B) one or more of the lines of business of, any Person that,
upon the consummation thereof (if a purchase or acquisition of Equity
Interests), will be owned directly by the Borrower or one or more of its
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.03(h):

 

(i)                                     Borrower shall comply with the
requirements of Section 6.12;

 

(ii)                                  the line or lines of business of the
Person to be so purchased or otherwise acquired shall be reasonably related,
incidental or ancillary to one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;

 

(iii)                               the board of directors or other governing
body of the Person to be purchased or acquired shall have approved such purchase
or acquisition;

 

(iv)                              the Borrower is in Pro Forma Compliance after
giving effect thereto, provided that for purposes of this clause (iv), in
determining Pro Form Compliance, the maximum permitted Consolidated Leverage
Ratio shall be

 

105

--------------------------------------------------------------------------------


 

deemed to be 0.25:1.00 lower than the applicable ratio set forth in
Section 7.11(b); and

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(h) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition
and demonstrating Pro Forma Compliance; and

 

(i)                                     Investments (including debt obligations)
received in the ordinary course of business by the Borrower or any of its
Subsidiaries in connection with the bankruptcy or reorganization of suppliers
and customers or in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(j)                                    Investments of any Person outstanding at
the time such Person becomes a Subsidiary pursuant to an acquisition or
Investment permitted hereunder; provided that such Investment was not made in
contemplation of such acquisition or Investment;

 

(k)                                 Investments consisting of pledges and
deposits described in Section 7.01(e);

 

(l)                                     Investments consisting of the deferred
sales price received in connection with any Disposition permitted hereunder;

 

(m)                             Investments in prepaid expenses and negotiable
instruments held for collection and Investments consisting of workers’
compensation, performance and similar deposits provided to third parties in the
ordinary course of business; and

 

(n)                                 Investments (other than purchases or
acquisitions described in Section 7.03(h), which shall be governed by such
Section) by the Borrower and its Subsidiaries not otherwise permitted under this
Section 7.03; provided that, with respect to each Investment made pursuant to
this Section 7.03(n):

 

(i)                                     such Investment shall be in property
that is reasonably related, incidental or ancillary to one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary
course;

 

(ii)                                  the amount of such Investment, when
aggregated with the amount of all other Investments made by the Borrower or its
Subsidiaries under this Section 7.03(n), does not exceed the greater of
(x) $150,000,000 or (y) Consolidated Adjusted EBITDA for the four prior fiscal
quarters most recently ended at any time outstanding; and

 

(iii)                               the Borrower is in Pro Forma Compliance
after giving effect to the making of such Investment.

 

106

--------------------------------------------------------------------------------


 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Subsidiary is merging with another Subsidiary, such Subsidiary shall be the
continuing or surviving Person;

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to a Subsidiary; provided that if such transferring Subsidiary is
(i) a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor, (ii) a Pledgor, the transferee thereof must either be the Borrower or
a Pledgor, or (iii) a Pledged Company, the transferee thereof must either be the
Borrower, a Guarantor or a Pledged Company;

 

(c)                                  the Borrower and its Subsidiaries may
consummate the Acquisition;

 

(d)                                 any Disposition permitted by Section 7.05
may be consummated (but any such Disposition shall be subjected to the final
proviso to Section 7.05); and

 

(e)                                  in connection with any acquisition
permitted under Section 7.03, the Borrower or any Subsidiary of the Borrower may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; provided that the Person surviving such
merger shall be the Borrower (if the Borrower is a party thereto) or a
Subsidiary of the Borrower.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of surplus, obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) all of substantially all
of the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to another Subsidiary or by the Borrower to a Guarantor;
provided that if such transferring Subsidiary is (i) a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor, (ii) a Pledgor, the
transferee thereof must either be the Borrower or a Pledgor, or (iii) a Pledged
Company, the transferee thereof must either be the Borrower, a Guarantor or a
Pledged Company;

 

107

--------------------------------------------------------------------------------


 

(e)                                  the licensing or cross-licensing of
Intellectual Property in the ordinary course of business;

 

(f)                                   the sale or issuance of any Subsidiary’s
capital stock to the Borrower or any Subsidiary to the extent permitted by
Section 7.03(c);

 

(g)                                  the leasing or sub-leasing of property or
assets in the ordinary course of business;

 

(h)                                 the sale or discount, in each case without
recourse and in the ordinary course of business, of overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with the Borrower’s or such
Subsidiary’s commercially reasonable judgment;

 

(i)                                     Dispositions to Governmental Authorities
as the result of the exercise of eminent domain or Dispositions to Governmental
Authorities in lieu of such exercise, and Dispositions to insurers in connection
with the settlement of insurance claims involving property or assets that have
been the subject of a casualty;

 

(j)                                    Dispositions consisting of Restricted
Payments permitted by Section 7.06;

 

(k)                                 Dispositions consisting of Investments
permitted by Section 7.03;

 

(l)                                     Dispositions permitted by Section 7.04;

 

(m)                             the abandonment, termination or other
Disposition of Intellectual Property or leasehold interests in property in the
ordinary course of business;

 

(n)                                 disposition and/or reinsurance of any
Traditional Insurance Business; and

 

(o)                                 any other Disposition of property or assets;
provided that the fair market value of such Disposition, when aggregated with
the amount of all other Dispositions made under this Section 7.05(o) shall not
exceed 10% of the Consolidated Total Assets of the Borrower and its Subsidiaries
as of the end of the fiscal quarter ending immediately prior to the date of such
Disposition;

 

provided, however, that any Disposition pursuant to Sections 7.05(a), (b), (c),
(d), (e), (g), (n) and (o) shall be for fair market value.

 

7.06                        Restricted Payments.  Make, directly or indirectly,
any Restricted Payment, except that, so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiary and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

108

--------------------------------------------------------------------------------


 

(b)                                 the Borrower and each Subsidiary may make
dividend payments or other distributions payable solely in Qualified Equity
Interests of such Person;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire its Equity Interests with the proceeds
received from the substantially concurrent issue of new Qualified Equity
Interests;

 

(d)                                 the Borrower may at any time declare and pay
a special dividend from the cash proceeds to be received in the second quarter
of 2012 from The Pyramid Life Insurance Company (the “Pyramid Proceeds”), not to
exceed the difference of (i) $80 million minus (ii) the amount of the mandatory
and voluntary prepayments of the Term Facility or any Additional Term Facility
made from the Pyramid Proceeds; and

 

(e)                                  the Borrower may make, directly or
indirectly, a Restricted Payment payable in cash if the amount of such
Restricted Payment, when aggregated with the amount of all other Restricted
Payments made pursuant to this Section 7.06(e) in the same fiscal year does not
exceed the following applicable amount based on the Aggregate Risk Based Capital
Ratio and the pro forma Consolidated Leverage Ratio after giving effect to such
Restricted Payment:

 

To the extent the Aggregate Risk Based Capital Ratio is less than 1.75:1.00 as
of the end of any fiscal quarter in a fiscal year,

 

Pro Forma Consolidated 
Leverage Ratio

 

Amount of Restricted Payments
Allowed

< 1.00:1.00

 

unlimited

>1.00:1.00 and <1.75:1.00

 

$50.0 million per fiscal year

>1.75:1.00

 

$25.0 million per fiscal year

 

To the extent the Aggregate Risk Based Capital Ratio is equal to or greater than
1.75:1.00 as of the end of each fiscal quarter in a fiscal year,

 

Pro Forma Consolidated 
Leverage Ratio

 

Amount of Restricted Payments
Allowed

< 1.00:1.00

 

unlimited

>1.00:1.00 and <1.75:1.00

 

$100.0 million per fiscal year

>1.75:1.00

 

$50.0 million per fiscal year

 

109

--------------------------------------------------------------------------------


 

Dividends paid on the Disqualified Equity Interests shall not be included in
determining compliance with the foregoing amounts.

 

An amount equal to (i) the amount of Restricted Payments permitted to be made in
any fiscal year in accordance with this Section 7.06(e) (without giving effect
to any carryforward amount) minus (ii) the amount of Restricted Payments made in
such fiscal year, to the extent such amount is greater than zero, shall be
carried forward for the next fiscal year; provided that (x) the Aggregate Risk
Based Capital Ratio for each fiscal quarter of such next fiscal year shall not
have decreased from equal to or greater than 1.75:1.00 to less than 1.75:1.00
and (y) the pro forma Consolidated Leverage Ratio for each fiscal quarter of
such next fiscal year shall not have increased to a higher level.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries or the Acquired Business on the
date hereof or any business reasonably related, incidental or ancillary thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than (a) on terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; (b) any transaction expressly permitted
under this Agreement or a transaction between or among the Borrower and any of
its Subsidiaries that is not otherwise prohibited hereunder; (c) the
indemnification or compensation of, and reimbursement of expenses to, directors
and officers of the Borrower or any of its Subsidiaries; and/or (d) pursuant to
any agreement with any Affiliate in effect on the date hereof or any
modification thereof; provided that such modification meets the requirements of
clause (a) of this Section 7.08.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any other Subsidiary or to otherwise transfer
property to or invest in the Borrower or any other Subsidiary, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 7.09 or
(B) at the time any Person becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower (if such Subsidiary is a Domestic Subsidiary and not an Excluded
Subsidiary) or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided
(1) in favor of any holder of Indebtedness permitted under
Section 7.02(f) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; (2) pursuant to
prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.09; (3) pursuant to customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder entered into in the ordinary course of business solely to the extent
any such negative pledge relates to property contributed to such joint ventures;
(4) pursuant to customary provisions restricting the subletting or assignment of
a lease entered into in the ordinary course of business solely to the extent any
such negative pledge

 

110

--------------------------------------------------------------------------------


 

relates to the property subject to such lease; (5) pursuant to customary
restrictions contained in any agreement relating to a Disposition permitted
hereunder solely to the extent any such negative pledge relates to the property
subject to such Disposition; and (6) pursuant to any agreement in effect at the
time any Person becomes a Subsidiary so long as such agreement was not entered
into in contemplation thereof; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Financial Covenants.  Commencing with the fiscal
quarter ending on June 30, 2012:

 

(a)                                 Minimum Risk Based Capital.  Permit the Risk
Based Capital Ratio as of the end of any quarterly accounting period in a fiscal
year for any Regulated Insurance Company that is a Subsidiary to be less than
1.10:1.00; provided that, so long as a Regulated Insurance Company that is a
Subsidiary maintains at least the minimum risk-based capital required by each
Applicable Insurance Regulatory Authority, unrestricted Cash Equivalents in
excess of $25,000,000 held by the Borrower and/or any of its Subsidiaries that
are not Regulated Insurance Companies may be included, without duplication, in
the computation of the Total Adjusted Capital of such Regulated Insurance
Company for purposes of determining compliance with this Section 7.11(a).

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio determined at the end of the applicable quarterly
accounting period in a fiscal year of the Borrower to be more than the
applicable ratio set forth below:

 

Fiscal Quarter

 

Consolidated Leverage
Ratio

Fiscal quarter ending on any date from June 30, 2012 to and including March 31,
2013

 

2.25:1.00

Fiscal quarter ending on any date from June 30, 2013 to and including March 31,
2014

 

2.00:1.00

Fiscal quarter ending on any date from June 30, 2014 and thereafter

 

1.75:1.00

 

111

--------------------------------------------------------------------------------


 

(c)                                  Consolidated Debt Service Coverage Ratio. 
Permit the Consolidated Debt Service Coverage Ratio determined at the end of the
applicable quarterly accounting period in a fiscal year of the Borrower to be
less than the applicable ratio set forth below:

 

Fiscal Quarter

 

Consolidated Debt
Service Coverage Ratio

Fiscal quarter ending on any date from June 30, 2012 to and including
September 30, 2013

 

2.75:1.00

Fiscal quarter ending on any date from December 31, 2013 and thereafter

 

3.00:1.00

 

7.12                        Amendments of Organization Documents.  Amend any of
its Organization Documents in a manner that could reasonably be determined to be
materially adverse to the Lenders (provided that the amendment of an
Organization Document to effect the change in the name of any Person shall be
deemed not to be materially adverse to the Lenders), except in connection with a
transaction otherwise permitted under the Loan Documents.

 

7.13                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP or
SAP, as applicable, or (b) its fiscal year.

 

7.14                        Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (a) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (b) regularly scheduled or required
repayments or redemptions of Indebtedness permitted under Section 7.02 and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02(d), and (c) Restricted Payments permitted under Section 7.06.

 

7.15                        Amendment, Etc. of Acquisition Agreement and
Indebtedness.  (a) Amend or waive any provision of the Acquisition Agreement in
a manner that is material and adverse to the interests of the Lenders and that
has not been consented to (which consent shall not be unreasonably withheld,
conditioned or delayed) by the Administrative Agent; or (b) amend, modify or
change any material term or condition of any Indebtedness set forth in Schedule
7.02 in a manner adverse to the interests of the Administrative Agent or any
Lender, except for any refinancing, refunding, renewal or extension thereof
permitted by Section 7.02(d).

 

7.16                        Sanctions.  Knowingly permit any Loan or the
proceeds of any Loan, directly or indirectly, (a) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (b) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or

 

112

--------------------------------------------------------------------------------


 

(c) in any other manner that will result in any violation by any Person
(including any Lender, any Arranger, Administrative Agent, any L/C Issuer or
Swing Line Lender) of any Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  (i) The Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a), 6.10 or 6.11 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (other than any Immaterial ACO Subsidiary) (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount and such failure shall
continue after any applicable grace period, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, which, in any case, shall continue
unremedied after any applicable grace period, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed

 

113

--------------------------------------------------------------------------------


 

(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof (other
than any Immaterial ACO Subsidiary) is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof (other than any
Immaterial ACO Subsidiary) is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof (other than any Immaterial ACO Subsidiary)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof (other than any Immaterial ACO
Subsidiary) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (other than any Immaterial ACO Subsidiary)
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 15 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the

 

114

--------------------------------------------------------------------------------

 


 

Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (in the case of clauses (b) and (d)), the
Required Revolving Lenders (in the case of a termination of the Revolving Credit
Commitments pursuant to clause (a) or in the case of clause (c)), the Required
Term Facility Lenders (in the case of a termination of the Term Facility
Commitments pursuant to clause (a)) or the Required Additional Term Facility
Lenders (in the case of a termination of the Additional Term Facility
Commitments pursuant to clause (a)), take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall

 

115

--------------------------------------------------------------------------------


 

automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuers)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided that Cash Collateral shall be applied to the portion of the Obligations
arising out of the issuance of Letters of Credit prior to its application to the
other Obligations. Subject to Section 2.03(c) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.

 

116

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), a Hedge Bank and a Cash Management
Bank) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

117

--------------------------------------------------------------------------------


 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

 

118

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default shall have occurred
and be continuing (such consent not be unreasonably withheld, conditioned or
delayed), to appoint a successor, which shall be

 

119

--------------------------------------------------------------------------------


 

a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any

 

120

--------------------------------------------------------------------------------


 

actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the Borrower of a successor L/C Issuer or Swing Line
Lender pursuant to the terms of this Agreement, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or other agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

121

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09, the Lenders (including in their capacities as Cash Management
Banks and Hedge Banks) and the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (i)
contingent indemnification obligations and (ii) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii)  if approved,
authorized or ratified in writing in accordance with Section 10.01;

 

(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and

 

122

--------------------------------------------------------------------------------


 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE X
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

123

--------------------------------------------------------------------------------


 

(a)           waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c)) without the written consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension (other than the
initial Credit Extension on the Closing Date) under the Revolving Credit
Facility without the written consent of the Required Revolving Lenders;

 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, and (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(f)            change (i) Section 8.03 or Section 2.13 in a manner that would
alter the pro rata sharing required thereby without the written consent of each
Lender or (ii) the order of application of any prepayment of Loans among the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Term Facility, the Required Term Facility Lenders,
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders, and (iii) if such Facility is an Additional Term Facility, the Required
Additional Term Facility Lenders under such Facility;

 

(g)           change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term Facility Lenders” or “Required Additional Term Facility
Lenders” without the written consent of each Lender under the applicable
Facility;

 

124

--------------------------------------------------------------------------------


 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
Guarantors from liability under the Guaranty, without the written consent of
each Lender, except to the extent the release of any Guarantor from the Guaranty
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or

 

(j)                                    impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term Facility, the Required Term Facility Lenders, (ii) if such Facility is an
Additional Term Facility, the Required Additional Term Facility Lenders under
such Facility, and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) any amendment or
supplement to this Agreement executed in connection with any Additional Term
Facility may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties to such amendment or supplement; and (vi) other
than the automatic ratable increase in the Letter of Credit Sublimit pursuant to
any increase of the Revolving Credit Commitments, the Letter of Credit Sublimit
may be increased upon the consent of the Administrative Agent, the L/C Issuers
and the Revolving Credit Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be

 

125

--------------------------------------------------------------------------------


 

effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuers or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt

 

126

--------------------------------------------------------------------------------


 

requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

127

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

128

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and reasonably documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
reasonably documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and reasonably documented out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  Without
limiting Section 10.04(a), the Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and expenses relating thereto (including
the reasonable and reasonably documented fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN

 

129

--------------------------------------------------------------------------------


 

WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this
Section 10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuers, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuers, the Swing Line Lender or such Related Party, as the case may be, such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuers or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuers or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that none of its Subsidiaries or Affiliates
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

130

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuers and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement

 

131

--------------------------------------------------------------------------------


 

(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $3,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$3,000,000, in the case of any assignment in respect of the Term Facility or an
Additional Term Facility, unless each of the Administrative Agent and, so long
as no Event of Default under Section 8.01(a) or 8.01(f) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default under Section 8.01(a) or 8.01(f) has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower

 

132

--------------------------------------------------------------------------------


 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5)  Business
Days after having received notice thereof, and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities, provided, further, that the primary syndication shall be conducted
in consultation with the Borrower;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any unfunded Term Facility Commitment, Additional
Term Facility Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Facility Loan, Revolving Credit Loan or
Additional Term Facility Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuers and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural Person, or
(D) so long as no Event of Default has occurred and is continuing at the time of
such assignment, to any direct competitor of the Borrower set forth on Schedule
10.06(b)(v), as updated from time to time by the Borrower and consented to by
the Administrative Agent (such consent not to be unreasonably withheld or
delayed). The Borrower hereby authorizes the Administrative Agent, and the
Administrative Agent hereby agrees, to furnish such Schedule to the Lenders from
time to time via posting on any Platform or otherwise.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution

 

133

--------------------------------------------------------------------------------


 

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

In case an assigning Lender also acts as an L/C Issuer, upon the assignment of
the entire remaining amount of its Revolving Credit Commitment and/or the
Revolving Credit Loans at the time owing to it, such assigning Lender, in its
capacity as an L/C Issuer, shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of such assignment and all L/C
Obligations with respect thereto, including the right to require the Revolving
Credit Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each

 

134

--------------------------------------------------------------------------------


 

Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts and stated
interest of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of

 

135

--------------------------------------------------------------------------------


 

the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders (with
the consent of the appointed Lender) a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as an L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts

 

136

--------------------------------------------------------------------------------


 

pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14, 2.15, or 2.16 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied

 

137

--------------------------------------------------------------------------------


 

with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the provisions of this
Section 10.08, if at any time any Lender, any L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower
into which Medicare and/or Medicaid receivables are deposited, such Person shall
waive the right of setoff set forth herein.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the

 

138

--------------------------------------------------------------------------------


 

Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace

 

139

--------------------------------------------------------------------------------


 

a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (including, for this purpose, its funded
participations in Swing Line Loans) and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws in any
respect that calls into question the validity or enforceability of such
assignment or could reasonably be expected to subject the assignor or assignee
to any liability that is not indemnified by the Borrower hereunder; and

 

(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

140

--------------------------------------------------------------------------------


 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

141

--------------------------------------------------------------------------------


 

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger, and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger, any other arranger nor any
Lender has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates.  To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby

 

142

--------------------------------------------------------------------------------


 

notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.19      Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.21      Immaterial ACO Subsidiaries.  Notwithstanding any provision in any
Loan Document to the contrary, to the extent any applicable Law prohibits any
Immaterial ACO Subsidiary from complying with any applicable term or provision
herein or making any applicable representation or warranty herein, such term,
provision, representation or warranty shall not apply to such Immaterial ACO
Subsidiary. Notwithstanding the foregoing, all Immaterial ACO Subsidiaries shall
be included at all times in the determination of compliance with each covenant
set forth in Section 7.11 and the calculation of each financial ratio.

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

Name:

 

Robert A. Waegelein

 

Title:

 

Executive Vice President and Chief

 

 

 

Financial Officer

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Aamir Saleem

 

Name:

Aamir Saleem

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Jeffrey A. Thieman

 

Name:

Jeffrey A. Thieman

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ J. Ben Cumming

 

Name:

J. Ben Cumming

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Jennifer Hwang

 

Name:

Jennifer Hwang

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, as a Lender

 

 

 

By:

/s/ Michael Tschida

 

Name:

Michael Tschida

 

Title:

Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Warren Van der Waag

 

Name:

Warren Van der Waag

 

Title:

Assistant Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Edward J. Chidiac

 

Name:

Edward J. Chidiac

 

Title:

Senior Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

By:

/s/ Michael E. Wendling

 

Name:

Michael E. Wendling

 

Title:

Senior Vice President

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page to UAM Credit Agreement

 

--------------------------------------------------------------------------------